EXHIBIT 10.20

ALLERGAN, INC.

PENSION PLAN

RESTATED

January 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I INTRODUCTION

     1   

1.1

  

Plan Name

     1   

1.2

  

Plan Purpose

     1   

1.3

  

Effective Date of 2011 Restated Plan

     1   

1.4

  

Amendments to Plan

     1   

1.5

  

Plan Qualification

     3   

ARTICLE II DEFINITIONS

     4   

2.1

  

Accrued Benefit

     4   

2.2

  

Active Participant

     4   

2.3

  

Actuarial Equivalent

     4   

2.4

  

Affiliated Company

     4   

2.5

  

Age

     4   

2.6

  

Annuity Starting Date

     4   

2.7

  

Average Earnings

     4   

2.8

  

Beneficiary

     5   

2.9

  

Benefit Year

     5   

2.10

  

Board of Directors

     5   

2.11

  

Code

     5   

2.12

  

Committee

     5   

2.13

  

Company

     5   

2.14

  

Earnings

     5   

2.15

  

Effective Date

     6   

2.16

  

Eligibility Computation Period

     7   

2.17

  

Eligible Employee

     7   

2.18

  

Eligible Retirement Plan

     8   

2.19

  

Eligible Rollover Distribution

     8   

2.20

  

Employee

     9   

2.21

  

Employment Commencement Date

     9   

2.22

  

ERISA

     9   

2.23

  

Fund

     9   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

2.24

  

Highly Compensated Employee

     10   

2.25

  

Hour of Service

     10   

2.26

  

Investment Manager

     10   

2.27

  

Leased Employee

     10   

2.28

  

Normal Retirement Date

     11   

2.29

  

Participant

     11   

2.30

  

Period of Severance

     11   

2.31

  

Plan

     11   

2.32

  

Plan Administrator

     11   

2.33

  

Plan Year

     11   

2.34

  

Primary Social Security Benefit

     11   

2.35

  

Qualified Joint and Survivor Annuity

     12   

2.36

  

Reemployment Commencement Date

     12   

2.37

  

Severance

     12   

2.38

  

Severance Date

     13   

2.39

  

Single Life Annuity

     13   

2.40

  

SKB Plan

     13   

2.41

  

Special Retirement Eligibility Date

     13   

2.42

  

Spin-Off Date

     13   

2.43

  

Sponsor

     13   

2.44

  

Trust

     13   

2.45

  

Trustee

     13   

2.46

  

Vesting Year

     13   

ARTICLE III PARTICIPATION

     15   

3.1

  

Participation for the 2003 Plan Year and thereafter

     15   

3.2

  

Participation for the 2002 Plan Year

     15   

3.3

  

Participation prior to the 2002 Plan Year

     15   

ARTICLE IV ACCRUAL OF BENEFITS

     16   

4.1

  

Accrued Benefit Formula

     16   

4.2

  

Minimum Accrued Benefit

     16   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

4.3

  

Accrued Benefit for Participants with Earnings in excess of $150,000 prior to
January 1, 1994

     16   

4.4

  

Accrued Benefit for Participants participating in the Voluntary Early Retirement
Incentive Program

     17   

4.5

  

Temporary Supplemental Monthly Benefit for Participants participating in the
Voluntary Early Retirement Incentive Program

     17   

ARTICLE V BENEFITS

     19   

5.1

  

Normal Retirement

     19   

5.2

  

Postponed Retirement

     19   

5.3

  

Early Retirement

     19   

5.4

  

Termination of Employment

     21   

5.5

  

Consent to Pension Payments

     22   

5.6

  

Maximum Pension

     22   

5.7

  

Defined Benefit Fraction and Defined Contribution Fraction

     27   

5.8

  

Mandatory Commencement of Benefits

     28   

5.9

  

Reemployment

     29   

5.10

  

Other Disabled Participants

     30   

5.11

  

Nonforfeitable Interest

     30   

5.12

  

Compensation for Maximum Pension

     30   

ARTICLE VI FORM OF PENSIONS

     32   

6.1

  

Unmarried Participants

     32   

6.2

  

Married Participants

     32   

6.3

  

Election of Optional Form of Benefit

     32   

6.4

  

Optional Forms of Benefit

     33   

6.5

  

Cash-Outs

     34   

6.6

  

Retroactive Annuity Starting Dates

     34   

ARTICLE VII PRE-RETIREMENT DEATH BENEFITS

     37   

7.1

  

Eligibility

     37   

7.2

  

Spousal Benefit

     37   

7.3

  

Alternative Death Benefit

     38   

7.4

  

Children’s Survivor Benefit

     38   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

7.5

  

Waiver of Spousal Benefit

     39   

ARTICLE VIII CONTRIBUTIONS

     40   

8.1

  

Company Contributions

     40   

8.2

  

Source of Benefits

     40   

8.3

  

Irrevocability

     40   

8.4

  

Funding Based Limits on Benefits

     41   

ARTICLE IX ADMINISTRATION

     43   

9.1

  

Appointment of Committee

     43   

9.2

  

Appointment of Investment Subcommittee

     43   

9.3

  

Transaction of Business

     43   

9.4

  

Voting

     44   

9.5

  

Responsibility of Committees

     44   

9.6

  

Committee Powers

     44   

9.7

  

Additional Powers of Committee

     45   

9.8

  

Investment Subcommittee Powers

     46   

9.9

  

Periodic Review of Funding Policy

     47   

9.10

  

Claims Procedures

     47   

9.11

  

Appeals Procedures

     48   

9.12

  

Limitation on Liability

     48   

9.13

  

Indemnification and Insurance

     49   

9.14

  

Compensation of Committee and Plan Expenses

     49   

9.15

  

Resignation

     49   

9.16

  

Reliance Upon Documents and Opinions

     49   

9.17

  

Appointment of Investment Manager

     50   

ARTICLE X AMENDMENT AND ADOPTION OF PLAN

     51   

10.1

  

Right to Amend Plan

     51   

10.2

  

Adoption of Plan by Affiliated Companies

     51   

ARTICLE XI TERMINATION AND MERGER

     52   

11.1

  

Right to Terminate Plan

     52   

11.2

  

Merger Restriction

     52   

11.3

  

Effect on Trustee and Committee

     52   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

11.4

  

Effect of Reorganization, Transfer of Assets or Change in Control

     52   

11.5

  

Termination Restrictions

     54   

ARTICLE XII TOP-HEAVY RULES

     56   

12.1

  

Applicability

     56   

12.2

  

Definitions

     56   

12.3

  

Top-Heavy Status

     57   

12.4

  

Minimum Benefit

     58   

12.5

  

Maximum Benefit

     59   

12.6

  

Minimum Vesting Rules

     60   

12.7

  

Noneligible Employees

     60   

ARTICLE XIII RESTRICTION ON ASSIGNMENT OR OTHER ALIENATION OF PLAN BENEFITS

     61   

13.1

  

General Restrictions Against Alienation

     61   

13.2

  

Qualified Domestic Relations Orders

     61   

ARTICLE XIV MISCELLANEOUS

     64   

14.1

  

No Right of Employment Hereunder

     64   

14.2

  

Effect of Article Headings

     64   

14.3

  

Limitation on Company Liability

     64   

14.4

  

Interpretation

     64   

14.5

  

Withholding For Taxes

     64   

14.6

  

California Law Controlling

     64   

14.7

  

Plan and Trust as One Instrument

     64   

14.8

  

Invalid Provisions

     64   

14.9

  

Counterparts

     64   

14.10

  

Forfeitures

     65   

14.11

  

Facility of Payment

     65   

14.12

  

Lapsed Benefits

     65   

APPENDIX A

  

APPENDIX B

  

APPENDIX C

  

 

v



--------------------------------------------------------------------------------

ALLERGAN, INC.

PENSION PLAN

ARTICLE I

INTRODUCTION

1.1     Plan Name.   This document, made and entered into by Allergan, Inc., a
Delaware corporation (“Allergan”) amends and restates in its entirety the
“Allergan, Inc. Pension Plan (Restated 2008)” and shall be known hereafter as
the “Allergan, Inc. Pension Plan (Restated 2011).”

1.2     Plan Purpose.   The purpose of the Allergan, Inc. Pension Plan (Restated
2011), hereinafter referred to as the “Plan,” is to provide additional
retirement income to Eligible Employees of Allergan, and any Affiliated
Companies that are authorized by the Board of Directors of Allergan to
participate in the Plan for their future economic security. The Plan is fully
funded through Company contributions and the assets of the Plan shall be
administered, distributed, forfeited and otherwise governed by the provisions of
the Plan, which is to be administered by the Committee for the exclusive benefit
of Participants in the Plan and their Beneficiaries.

1.3     Effective Date of 2011 Restated Plan.   The Effective Date of this
amended and restated Plan shall be January 1, 2011 unless otherwise specified in
the Plan. The provisions of this Plan document apply generally to Employees who
have completed at least one (1) Hour of Service for Allergan or any Affiliated
Companies on or after January 1, 2011 and the rights and benefits, if any, of
Employees or Participants whose employment with Allergan or any Affiliated
Companies terminated prior to January 1, 2011 shall be determined in accordance
with the provisions of the Plan then in effect unless otherwise provided herein
and subject to any modification provided herein that may affect the payment of
benefits under the Plan.

1.4     Amendments to Plan.  The Plan has been amended from time to time since
its Original Effective Date of July 26, 1989 to reflect changes in the Plan’s
operations and applicable law including, but not limited to, the following:

(a)    This Plan document for the Allergan, Inc. Pension Plan (Restated 2011),
which (i) restates the Plan by incorporating the provisions of the First,
Second, and Third Amendments to the Allergan, Inc. Pension Plan (Restated 2008),
which amendments amended the Plan for certain changes made by the Pension
Protection Act (including authorizing rollovers to Roth IRAs, adding
funding-based limitations under Code section 436 and reflecting new actuarial
assumptions applicable under Code sections 417(e)(3) and 415) and the Heroes
Earnings and Assistance Relief Tax Act of 2008, conformed Plan language with the
updated Treasury Regulations issued under Code section 415, revised the
definition of Compensation for Code section 415 purposes to include payments
made to an Employee for services rendered during the course of employment and
paid within two and a half months of Severance, changed the normal form of
qualified joint and survivor annuity from 50% to 100%, and clarified that the
children’s survivor benefit will equal the amount that would be paid to a spouse
as a 50% joint and



--------------------------------------------------------------------------------

survivor annuity; and (ii) amends the Plan to change the “stability period” and
“lookback month” used for interest rate assumptions under Code section 417(e)(3)
for Annuity Starting Dates on and after January 1, 2011.

(b)    The Plan document for the Allergan, Inc. Pension Plan (Restated 2008)
that incorporated the provisions of the First and Second Amendments to the
Allergan, Inc. Pension Plan (Restated 2005) and amended the Plan: (i) to comply
with all changes made by the Economic Growth and Tax Relief Reconciliation Act
of 2001 (with technical corrections made by the Job Creation and Worker
Assistance Act of 2002), the Pension Funding Equity Act of 2004, the American
Jobs Creation Act of 2004, and the Gulf Opportunity Zone Act of 2005 as well as
the changes to the qualification requirements listed on the “2006 Cumulative
List of Changes in Plan Qualification Requirements” as set forth in Notice
2007-3, (ii) to comply with certain changes made by the Pension Protection Act
of 2006 by (1) adding a 75% contingent beneficiary payment option, (2) extending
the distribution election period from 90 days to up to 180 days and providing
that distribution elections will include an explanation of a Participant’s right
to defer and the effect of deferring benefit payment, and (3) permitting
non-spouse beneficiaries to elect direct rollovers of lump sum distributions,
and (iii) to clarify certain operational provisions regarding, including but not
limited to, the pension amount paid for benefit commencement dates after age 65.

(c)    The Plan document for the Allergan, Inc. Pension Plan (Restated 2005)
that incorporated the provisions of the amendments made under the First and
Second Amendments to the Allergan, Inc. Pension Plan (Restated 2003) and amended
the Plan to eliminate the mandatory cash-out of Accrued Benefits that do not
exceed $5,000 effective March 28, 2005.

(d)    Amendments to the Plan that (i) limited participation in the Plan to
those Employees who were Eligible Employees (as defined in Section 2.17(b)) on
September 30, 2002 who made a one-time irrevocable election to continue active
participation in the Plan for Plan Years beginning on and after January 1, 2003
until their participation is terminated under the terms of the Plan in lieu of
ceasing active participation in the Plan and participating in the Retirement
Contribution feature of the Allergan, Inc. Savings and Investment Plan as
provided under and subject to the terms of that plan and (ii) provided further
that those Employees who elected to cease active participation in the Plan:
(1) shall not be credited with Benefit Years after December 31, 2002 but shall
continue to be credited with Vesting Years as provided under the terms of the
Plan and (2) shall be entitled to a monthly pension upon completing five (5)
Vesting Years or upon reaching the Special Retirement Eligibility Date and
completing one (1) Vesting Year, the amount of which shall be equal to their
Accrued Benefit determined as of December 31, 2002, at such times and in such
forms as permitted under the Plan.

(e)    Amendments to the Plan that in connection with the distribution of the
stock of Advanced Medical Optics, Inc. (“AMO”) by Allergan to its stockholders
on June 29, 2002, provided that (i) AMO Employees (as defined in Section 2.20)
shall cease to be eligible to participate in the Plan and shall cease to be
credited with Benefit Years and

 

2



--------------------------------------------------------------------------------

Vesting Years under the Plan, (ii) AMO Employees shall have a nonforfeitable
interest in their Accrued Benefits notwithstanding Section 5.11, and (iii) the
assets attributable to, and the liabilities relating to, arising out of, or
resulting from the Accrued Benefits of AMO Employees shall remain with the
Pension Plan and shall be payable from the Plan to AMO Employees at such times
and in such forms as permitted under the Plan.

(f)    Amendments to the Plan that in connection with the closure of the
Allergan, Inc. Medical Plastics facility in Santa Ana, California (“Medical
Plastics”), provided that (i) Participants whose employment is terminated as a
result of the closure of Medical Plastics, as determined by the payroll records
of the Sponsor or any Affiliated Company shall have a nonforfeitable interest in
their Accrued Benefits notwithstanding Section 5.11 effective as of their
termination dates, and (ii) the Accrued Benefits of such Participants shall be
payable from the Plan to such Participants at such times and in such forms as
permitted under the Plan.

1.5    Plan Qualification.  The Plan is an employee benefit plan that is
intended to qualify under Code Section 401(a) as a qualified pension plan so as
to assure that the trust created under the Plan is tax exempt pursuant to Code
Section 501(a). The Plan’s last determination letter was issued by the Internal
Revenue Service on September 22, 2010 with respect to the Allergan, Inc. Pension
Plan (Restated 2008). This Plan document is intended to reflect all law changes
made by the Economic Growth and Tax Relief Reconciliation Act of 2001 (with
technical corrections made by the Job Creation and Worker Assistance Act of
2002), the Pension Funding Equity Act of 2004, the American Jobs Creation Act of
2004, the Gulf Opportunity Zone Act of 2005, the Pension Protection Act of 2006,
and the Heroes Earnings Assistance and Relief Tax Act of 2008, as well as the
changes to the qualification requirements listed on the “2009 Cumulative List of
Changes in Plan Qualification Requirements” as set forth in Notice 2009-98.

 

3



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1     Accrued Benefit.  “Accrued Benefit” shall mean, for each Participant,
the amount of pension accrued by him or her under Article IV as of the date of
reference. An Accrued Benefit shall only be payable in accordance with
Articles V and VII.

2.2    Active Participant.  “Active Participant” shall mean a Participant who is
an Eligible Employee.

2.3    Actuarial Equivalent.  “Actuarial Equivalent” shall mean a benefit of
equal actuarial value under the assumptions set forth in Appendix A.

2.4    Affiliated Company.  “Affiliated Company” shall mean (i) any corporation,
other than the Sponsor, which is included in a controlled group of corporations
(within the meaning of Code Section 414(b)) of which the Sponsor is a member,
(ii) any trade or business, other than the Sponsor, which is under common
control (within the meaning of Code Section 414(c)) with the Sponsor, (iii) any
entity or organization, other than the Sponsor, which is a member of an
affiliated service group (within the meaning of Code Section 414(m)) of which
the Sponsor is a member, and (iv) any entity or organization, other than the
Sponsor, which is affiliated with the Sponsor under Code Section 414(o). An
entity shall be an Affiliated Company pursuant to this Section only during the
period of time in which such entity has the required relationship with the
Sponsor under clauses (i), (ii), (iii) or (iv) of this Section after the
Original Effective Date of the Plan.

2.5    Age.  “Age” shall mean a Participant’s age at his or her most recent
birthday.

2.6    Annuity Starting Date.  “Annuity Starting Date” shall mean the first day
of the first period for which a Participant’s pension is paid as an annuity or
as any other optional form of benefit.

2.7    Average Earnings.  “Average Earnings” shall mean, for each Participant,
12 times the monthly average of his or her Earnings for the 60 consecutive
months that yield the highest average. For purposes of this Section,
(i) nonconsecutive months interrupted only by months in which a Participant has
no Earnings shall be treated as consecutive and (ii) unless the Sponsor
expressly determines otherwise, and except as is expressly provided otherwise in
the Plan or in resolutions of the Board of Directors, amounts paid to a
Participant by a domestic Affiliated Company prior to the effective date on
which it became an Affiliated Company (that would have been Earnings if paid by
the Company) before he or she became a Participant shall be treated as Earnings
but only to the extent such Earnings when added to the Earnings actually paid by
the Company do not result in more than 60 consecutive months of Earnings. If a
Participant does not have Earnings for 60 consecutive months, his or her Average
Earnings shall be 12 times the monthly average of his or her Earnings. For
periods beginning on or after April 1, 2000, a partial month of employment shall
be taken into account only if doing so yields a higher monthly average.

 

4



--------------------------------------------------------------------------------

2.8    Beneficiary.  “Beneficiary” or “Beneficiaries” shall mean the person or
persons last designated by the Participant to receive the interest of a deceased
Participant.

2.9    Benefit Year.  “Benefit Year” shall mean a credit used to measure a
Participant’s service in calculating his or her Accrued Benefit. Each
Participant shall be credited with a number of Benefit Years equal to 1/365th of
(i) the aggregate number of days between his or her Employment Commencement Date
(or Reemployment Commencement Date) of the Employee and the Severance Date which
immediately follows that Employment Commencement Date (or Reemployment
Commencement Date) and (ii) the aggregate number of days during a Period of
Severance of less than 30 days, but in each case, disregarding any day such
Participant is not an Active Participant and, for periods beginning on or after
January 1, 2003, any day such Participant is on an “Extended Leave of Absence”
as such term is defined in the Allergan, Inc. Welfare Benefits Plan.

2.10    Board of Directors.  “Board of Directors” shall mean the Board of
Directors of the Sponsor (or its delegate) as it may from time to time be
constituted.

2.11    Code.  “Code” shall mean the United States Internal Revenue Code of 1986
and the regulations thereunder. “Puerto Rico Code” shall mean the Puerto Rico
Internal Revenue Code of 1994 and the regulations thereunder. Reference to a
specific United States Internal Revenue Code Section or Puerto Rico Internal
Revenue Code Section shall be deemed also to refer to any applicable regulations
under that Section, and shall also include any comparable provisions of future
legislation that amend, supplement or supersede that specific Section.

2.12    Committee.  “Committee” shall mean the committee to be appointed under
the provisions of Section 9.1 to administer the Plan.

2.13    Company.  “Company” shall mean collectively the Sponsor and each
Affiliated Company that adopts the Plan in accordance with Section 10.2.

2.14    Earnings.  “Earnings” shall mean the following:

(a)    Earnings shall include amounts paid during a Plan Year to an Employee by
the Company for services rendered, including base earnings, commissions and
similar incentive compensation, cost of living allowances earned within the
United States of America, holiday pay, overtime earnings, pay received for
election board duty, pay received for jury and witness duty, pay received for
military service (annual training), pay received for being available for work,
if required (call-in premium), shift differential and premium, sickness/accident
related pay, vacation pay, vacation shift premium, and bonus amounts paid under
the (i) Sales Bonus Program, (ii) Management Bonus Plan or Executive Bonus Plan,
either in cash or in restricted stock, and (iii) group performance sharing
payments, such as the “Partners for Success.”

(b)    Earnings shall include amounts of salary reduction elected by the
Employee under a Code Section 401(k) cash or deferred arrangement or a Code
Section 125 cafeteria plan or a Puerto Rico Code Section 1165(e) cash or
deferred

 

5



--------------------------------------------------------------------------------

arrangement, amounts deferred under the Executive Deferred Compensation Plan,
and amounts paid to an Employee pursuant to a “split pay arrangement” between
the Company and an Affiliated Company.

(c)    Earnings shall not include business expense reimbursements; Company gifts
or the value of Company gifts; Company stock related options and payments;
employee referral awards; flexible compensation credits paid in cash; special
overseas payments, allowances and adjustments including, but not limited to, pay
for cost of living adjustments and differentials paid for service outside of the
United States (including Puerto Rico), expatriate reimbursement payments, and
tax equalization payments; forms of imputed income; long-term disability pay;
payment for loss of Company car; Company car allowance; payments for patents or
for writing articles; relocation and moving expenses; retention and employment
incentive payments; severance pay; long-term incentive awards, bonuses or
payments; “Impact Award” payments; “Employee of the Year” payments; “Awards for
Excellence” payments; special group incentive payments and individual
recognition payments which are nonrecurring in nature; tuition reimbursement;
and contributions by the Company under the Plan or distributions hereunder, any
contributions or distributions pursuant to any other plan sponsored by the
Company and qualified under Code Section 401(a) and/or Puerto Rico Code
Section 1165 (other than contributions constituting salary reduction amounts
elected by the Employee under a Code Section 401(k) cash or deferred arrangement
or a Puerto Rico Code Section 1165(e) cash or deferred arrangement), any
payments under a health or welfare plan sponsored by the Company, or premiums
paid by the Company under any insurance plan for the benefit of Employees.

(d)    For purposes of this Section and notwithstanding paragraph (a) above,
(i) for periods on or after January 1, 2005, Earnings shall not include lump sum
amounts paid to Employees under the Company’s vacation buy-back policy, (ii) for
periods beginning on or after January 1, 2003, if a Participant is not an Active
Participant at any time during the month, he or she shall be deemed to have no
Earnings for that month, (iii) for the period beginning on April 1, 2001 and
ending on December 31, 2002, if a Participant is an Employee at any time during
a month, Earnings for that month shall be the Earnings actually paid to the
Participant during such month, and (iv) for periods prior to April 1, 2001, if a
Participant is not an Employee for the entire month, he or she shall be deemed
to have no Earnings for that month.

(e)    Earnings shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Code Section 401(a)(17)(B), for purposes of
determining all benefits provided under the Plan. Any cost-of-living adjustments
in effect for a calendar year shall apply to the Plan Year beginning with or
within such calendar year. For purposes of determining benefits provided under
the Plan in a Plan Year beginning on or after January 1, 2002, Earnings for any
prior Plan Year shall not exceed $200,000.

2.15    Effective Date.  “Effective Date” of this restated Plan shall mean
January 1, 2005 except as provided herein or as otherwise required for the Plan
to continue to maintain its

 

6



--------------------------------------------------------------------------------

qualified status under Code Section 401(a). The “Original Effective Date” of the
Plan shall mean July 26, 1989.

2.16    Eligibility Computation Period.  “Eligibility Computation Period” shall
mean a 365 day period used for determining whether an Employee is eligible to
participate in the Plan. Each Employee shall be credited with (i) the aggregate
number of days between each Employment Commencement Date (or Reemployment
Commencement Date) of the Employee and the Severance Date which immediately
follows that Employment Commencement Date (or Reemployment Commencement Date)
and (ii) the aggregate number of days during a Period of Severance of less than
twelve months.

2.17    Eligible Employee.  “Eligible Employee” shall mean:

(a)    For Plan Years beginning on or after January 1, 2003 and subject to
paragraph (d) below, an Eligible Employee is any “Election Eligible Employee”
who makes a one-time irrevocable election under procedures established by the
Sponsor to continue as an Active Participant for Plan Years beginning on or
after January 1, 2003 and who did not incur a Severance on or after October 1,
2002. An “Election Eligible Employee” is any Employee who is an Eligible
Employee (as defined in paragraph (b) below) on September 30, 2002. The
classification of an Employee as an Eligible Employee for Plan Years beginning
on or after January 1, 2003 shall be determined solely from the records obtained
during the election period established by the Sponsor.

(b)    For the 2002 Plan Year only and subject to paragraph (d) below, an
Eligible Employee is any Employee who is employed by the Company but not by a
joint venture in which the Company is a joint venturer and whose Employment
Commencement Date or most recent Reemployment Commencement Date is prior to
October 1, 2002; provided, however, if a former Employee is rehired on or after
October 1, 2002 but prior to January 1, 2003 and would be an Eligible Employee
but for his or her Reemployment Commencement Date, he or she shall be an
Eligible Employee commencing on his or her Reemployment Commencement Date but
shall cease to be an Eligible Employee as of January 1, 2003. Notwithstanding
the foregoing, a Leased Employee or an Employee of the Company who, as of
October 1, 2002, is neither a United States citizen nor a United States resident
shall not be an Eligible Employee.

(c)    For Plan Years beginning prior to January 1, 2002 and subject to
paragraph (d) below, an Eligible Employee is any Employee who is employed by the
Company but not by a joint venture in which the Company is a joint venturer;
provided, however, a Leased Employee or an Employee of the Company who is
neither a United States citizen nor a United States resident shall not be an
Eligible Employee.

(d)    Notwithstanding paragraphs (a), (b), and (c) above, (i) an Employee with
respect to whom retirement benefits have been the subject of good faith
collective bargaining shall be an Eligible Employee to the extent a collective
bargaining agreement relating to him or her so provides and (ii) a temporary
employee classified as such by the

 

7



--------------------------------------------------------------------------------

Sponsor or an Affiliated Company shall not be an Eligible Employee for Plan
Years beginning prior to January 1, 1996.

2.18    Eligible Retirement Plan.  “Eligible Retirement Plan” shall mean (i) an
individual retirement account or annuity described in Code Section 408(a) or
408(b) or a Roth IRA described in Code Section 408A(b), (ii) a qualified
retirement plan described in Code Section 401(a) or 403(a) that accepts Eligible
Rollover Distributions, (iii) an annuity contract described in Code
Section 403(b) that accepts Eligible Rollover Distributions, and (iv) an
eligible plan described in Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. Notwithstanding the
foregoing, “Eligible Retirement Plan” shall refer only to (i) with respect to a
Participant or Beneficiary who is a resident of Puerto Rico, a qualified
retirement plan described in Code Section 401(a) or 403(a) that accepts Eligible
Rollover Distributions and that is also a qualified plan under Puerto Rico Code
Section 1165 and (ii) with respect to a non-spouse Beneficiary, an individual
retirement account or annuity described in Code Section 408(a) or 408(b) or a
Roth IRA described in Code Section 408A(b).

2.19    Eligible Rollover Distribution.  “Eligible Rollover Distribution” shall
mean any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution shall not include:

(a)    any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more;

(b)    any distribution to the extent such distribution is required under Code
Section 401(a)(9);

(c)    the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); and

(d)    any other distribution that is reasonably expected to total less than
$200 during the year.

For purposes of this Section, ‘Distributee’ shall mean any Employee or former
Employee receiving a distribution from the Plan. A Distributee also includes the
Employee or former Employee’s Beneficiary and the Employee or former Employee’s
spouse or former spouse who is the Alternate Payee under a Qualified Domestic
Relations Order (as defined in Article XIII) with regard to the interest of the
spouse or former spouse. For purposes of the Puerto Rico Code, any distribution
to a Distributee who is a resident of Puerto Rico shall be an Eligible Rollover
Distribution.

 

8



--------------------------------------------------------------------------------

2.20    Employee.  “Employee” shall mean, for purposes of the Plan, any
individual who is employed by the Sponsor or an Affiliated Company, any portion
of whose income is subject to withholding of income tax and/or for whom Social
Security contributions are made by the Sponsor or an Affiliated Company;
provided, however, that such term shall not include:

(a)    Any individual who performs services for the Sponsor or an Affiliated
Company and who is classified or paid as an independent contractor as determined
by the payroll records of the Sponsor or an Affiliated Company even if a court
or administrative agency determines that such individual is a common-law
employee and not an independent contractor;

(b)    Any individual who performs services for the Sponsor or an Affiliated
Company pursuant to an agreement between the Sponsor or an Affiliated Company
and any other person including a leasing organization except to the extent such
individual is a Leased Employee; and

(c)    Any individual whose employment is transferred from the Sponsor or an
Affiliated Company to Advanced Medical Optics, Inc. (“AMO”) in connection with
the distribution of the stock of AMO by the Sponsor to its stockholders,
effective as of the day following such transfer, hereinafter referred to as an
“AMO Employee.” An individual is an AMO Employee if classified or identified as
such in the payroll records of the Sponsor or an Affiliated Company or in the
Employee Matters Agreement entered into between the Sponsor and AMO.

Effective January 1, 2009, solely to the extent required by Code
Section 414(u)(12), the term “Employee” shall include an individual receiving
differential wage payments (within the meaning of Code Section 414(u)(12)(D))
from the Sponsor or an Affiliated Company.

2.21    Employment Commencement Date.  “Employment Commencement Date” shall mean
the date on which an Employee is first credited with an Hour of Service for the
Sponsor or an Affiliated Company. An Employee shall not, for the purpose of
determining his or her Employment Commencement Date, be deemed to have commenced
employment with an Affiliated Company prior to the effective date on which the
entity became an Affiliated Company unless the Sponsor expressly determines
otherwise, and except as is expressly provided otherwise in the Plan, in
Appendix C to the Plan, or in resolutions of the Board of Directors.

2.22    ERISA.  “ERISA” shall mean the Employee Retirement Income Security Act
of 1974 and the regulations thereunder. Reference to a specific ERISA Section
shall be deemed also to refer to any applicable regulations under that Section,
and shall also include any comparable provisions of future legislation that
amend, supplement or supersede that specific Section.

2.23    Fund.  “Fund” shall mean the assets accumulated for purposes of the
Plan.

 

9



--------------------------------------------------------------------------------

2.24    Highly Compensated Employee.  “Highly Compensated Employee” shall mean:

(a)    An Employee who performed services for the Company during the Plan Year
or preceding Plan Year and is a member of one or more of the following groups:

(i)    Employees who at any time during the Plan Year or preceding Plan Year are
or were Five Percent Owners (as defined in Section 12.2).

(ii)    Employees who received Compensation during the preceding Plan Year from
the Company in excess of $80,000 (as adjusted in such manner as permitted under
Code Section 414(q)(1)).

(b)    The term “Highly Compensated Employee” includes a Former Highly
Compensated Employee. A Former Highly Compensated Employee is any Employee who
was (i) a Highly Compensated Employee when he or she terminated employment with
the Company or (ii) a Highly Compensated Employee at any time after attaining
age 55. Notwithstanding the foregoing, an Employee who separated from service
prior to 1987 shall be treated as a Former Highly Compensated Former Employee
only if during the separation year (or year preceding the separation year) or
any year after the Employee attains age 55 (or the last year ending before the
Employee’s 55th birthday), the Employee either received Compensation in excess
of $50,000 or was a Five Percent Owner (as defined in Section 12.2).

(c)    For the purpose of this Section, the term “Compensation” means
compensation as defined in Code Section 415(c)(3), as set forth in Section 5.12.

(d)    For the purpose of this Section, the term “Company” shall mean the
Sponsor and any Affiliated Company.

The determination of who is a Highly Compensated Employee, including the
determination of the Compensation that is considered, shall be made in
accordance with Code Section 414(q) and applicable regulations to the extent
permitted thereunder.

2.25    Hour of Service.  “Hour of Service” shall mean an hour for which an
Employee is paid or entitled to payment for the performance of duties for the
Sponsor and any Affiliated Company.

2.26    Investment Manager.  “Investment Manager” shall mean the one or more
Investment Managers, if any, that are appointed pursuant to the provisions of
Section 9.15 and who constitute investment managers under Section 3(38) of
ERISA.

2.27    Leased Employee.  “Leased Employee” shall mean any person (other than an
Employee of the recipient) who pursuant to an agreement between the recipient
and any other person (“leasing organization”) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full time basis for a period of
at least one (1) year, and such services are performed under the primary

 

10



--------------------------------------------------------------------------------

direction or control by recipient employer. Contributions or benefits provided
to a Leased Employee by a leasing organization which are attributable to
services performed for the recipient employer shall be treated as provided by
the recipient employer. A Leased Employee shall not be considered an Employee of
the recipient if Leased Employees do not constitute more than 20 percent of the
recipient’s nonhighly compensated workforce and such Leased Employee is covered
by a money purchase pension plan providing (i) a nonintegrated employer
contribution rate of at least ten (10) percent of compensation as defined under
Code Section 415(c)(3); (ii) immediate participation; and (iii) full and
immediate vesting.

2.28    Normal Retirement Date.  “Normal Retirement Date” shall mean the date a
Participant attains age 65.

2.29    Participant.  “Participant” shall mean: (i) an Active Participant, or
(ii) a former Active Participant who is eligible for an immediate or deferred
benefit under Article V.

2.30    Period of Severance.  “Period of Severance” shall mean the period of
time commencing on an Employee’s Severance Date and ending on the Employee’s
subsequent Reemployment Commencement Date, if any.

2.31    Plan.  “Plan” shall mean the Allergan, Inc. Pension Plan described
herein and as amended from time to time.

2.32    Plan Administrator.  “Plan Administrator” shall mean the administrator
of the Plan within the meaning of Section 3(16)(A) of ERISA. The Plan
Administrator shall be the Allergan Executive Committee whose members are
appointed by the Board of Directors pursuant to the provisions of Section 9.1 to
administer the Plan.

2.33    Plan Year.  “Plan Year” shall mean the calendar year. The Plan Year
shall be the limitation year for purposes of computing limitations on
contributions, benefits and allocations.

2.34    Primary Social Security Benefit.  “Primary Social Security Benefit”
shall mean for purposes of determining a Participant’s Accrued Benefit:

(a)    for an Employee whose Severance occurs on or after the date he or she
attains Age 62, the immediate benefit that is or would have been payable to him
or her at Age 65 or his or her actual retirement, if earlier, under the Social
Security Act (or foreign equivalent) as then in effect; or

(b)    for an Employee whose Severance occurs prior to Age 62, the benefit that
would be payable to him or her at Age 62 under the Social Security Act (or
foreign equivalent) as in effect when he or she incurs a Severance, without
adjustments for cost of living, projected on the assumption that for each month
before Age 60, he or she continues to receive wages for Social Security purposes
equal to one-twelfth of his or her Earnings for the calendar year preceding the
year in which his or her Severance occurs, and that he or she shall receive no
further wages for Social Security purposes after the later of Age 60 or his or
her actual Severance.

 

11



--------------------------------------------------------------------------------

2.35    Qualified Joint and Survivor Annuity.  “Qualified Joint and Survivor
Annuity” shall mean the form of pension benefit described in this Section. Under
a Qualified Joint and Survivor Annuity, monthly payments to the Participant
shall begin on the date provided in Article V and continue until the last day of
the month in which the Participant’s death occurs. On the first day of the
following month, monthly payments in an amount equal to 100% of the monthly
payment to the Participant which is attributable to his or her Accrued Benefit
shall begin to his or her surviving spouse but only if the spouse was married to
the Participant on the date as of which payments to the Participant began.
Payments to a surviving spouse under a Qualified Joint and Survivor Annuity
shall end on the last day of the month in which the spouse’s death occurs. The
anticipated payments under a Qualified Joint and Survivor Annuity shall be the
actuarial equivalent of a pension in the form of a Single Life Annuity in the
amount set forth in Article V.

2.36    Reemployment Commencement Date.  “Reemployment Commencement Date” shall
mean, in the case of an Employee who incurs a Severance and who is subsequently
reemployed by the Sponsor or an Affiliated Company, the first day following the
Severance on which the Employee is credited with an Hour of Service for the
Sponsor or an Affiliated Company with respect to which he or she is compensated
or entitled to compensation by the Sponsor or an Affiliated Company. An Employee
shall not, for the purpose of determining his or her Reemployment Commencement
Date, be deemed to have commenced employment with an Affiliated Company prior to
the effective date on which the entity became an Affiliated Company unless the
Sponsor shall expressly determine otherwise, and except as is expressly provided
otherwise in the Plan or in resolutions of the Board of Directors.

2.37    Severance.  “Severance” shall mean the termination of an Employee’s
employment with the Sponsor or an Affiliated Company by reason of such
Employee’s death, retirement, resignation or discharge, or otherwise. For
purposes of determining a Participant’s Vesting Years and Benefit Years, such
Participant shall not incur a Severance by reason of the following:

(a)    absence due to service in the Armed Forces of the United States, if:
(i) the Employee makes application to the Company for resumption of work with
the Company, following discharge, within the time specified by then applicable
law or absence due to qualified military service if so required by Code
Section 414(u); or (ii) solely for the purpose of determining Vesting Years, the
Participant dies on or after January 1, 2007 while performing “qualified
military service,” as defined in Code Section 414(u)(5);

(b)    absence resulting from temporary disability on account of illness or
accident;

(c)    absence while covered by a long term disability plan maintained by the
Company that is prior to the earlier of (i) a Participant’s Normal Retirement
Date (or, if later, such date the Participant is no longer classified as an
Eligible Employee as determined by the payroll records of the Sponsor or
Affiliated Company or (ii) the date

 

12



--------------------------------------------------------------------------------

his or her pension under the Plan commences, provided that the Participant has
at least five (5) Vesting Years as of the first date of such absence; or

(d)    such other types of absence as the Company may determine by uniform
policy.

2.38    Severance Date.  “Severance Date” shall mean, in the case of any
Employee who incurs a Severance, the day on which such Employee is deemed to
have incurred such Severance as determined in accordance with the provisions of
Section 2.37. In the case of any Employee who incurs a Severance as provided
under Section 2.37 and who is entitled to a subsequent payment of compensation
for reasons other than future services (e.g., as back pay for past services
rendered or as payments in the nature of severance pay), the Severance Date of
such Employee shall be as of the effective date of the Severance event (e.g.,
the date of his or her death, effective date of a resignation or discharge,
etc.), and the subsequent payment of the aforementioned type of post-Severance
compensation shall not operate to postpone the timing of the Severance Date for
purposes of the Plan except as provided in Section 2.37.

2.39    Single Life Annuity.  “Single Life Annuity” shall mean the form of
pension benefit described in this Section. Under a Single Life Annuity, monthly
payments to the Participant shall begin on the date provided in Article V and
continue until the last day of the month in which the Participant’s death
occurs.

2.40    SKB Plan.  “SKB Plan” shall mean the Retirement Plan for Employees of
SmithKline Beckman Corporation.

2.41    Special Retirement Eligibility Date.  “Special Retirement Eligibility
Date” shall mean the date a Participant attains age 62.

2.42    Spin-Off Date.  “Spin-Off Date” shall mean on or about July 26, 1989,
SmithKline Beckman Corporation distributed the stock of the Sponsor to its
shareholders, rendering Eligible Employees of the Company ineligible to
participate in the SKB Plan. The liability for the accrued benefits of Eligible
Employees under the SKB Plan and assets sufficient to satisfy applicable legal
requirements were transferred to the Plan in November of 1989. The benefits
which were previously provided by the SKB Plan for former employees of Company
who terminated prior to the Spin-Off Date shall be paid under the Plan.

2.43    Sponsor.  “Sponsor” shall mean Allergan, Inc., a Delaware corporation,
and any successor corporation or entity.

2.44    Trust.  “Trust” or” Trust Fund” shall mean the one or more trusts
created for funding purposes under the Plan.

2.45    Trustee.  “Trustee” shall mean the individual or entity acting as a
trustee of the Trust Fund.

2.46    Vesting Year.  “Vesting Year” shall mean a credit awarded as follows:

 

13



--------------------------------------------------------------------------------

(a)    In the case of any Employee who was employed by the Sponsor or an
Affiliated Company at any time prior to the Original Effective Date, for the
period prior to the Original Effective Date, such Employee shall be credited
with that number of Vesting Years under this Plan equal to the number of Vesting
Years (as that term is defined in the SKB Plan) credited to such Employee under
the SKB Plan as of the Original Effective Date.

(b)    In the case of any Employee who is employed by the Sponsor or an
Affiliated Company on or after the Original Effective Date, an Employee shall be
credited with a number of Vesting Years equal to 1/365th of (i) the aggregate
number of days between each Employment Commencement Date (or Reemployment
Commencement Date) of the Employee and the Severance Date which immediately
follows that Employment Commencement Date (or Reemployment Commencement Date)
and (ii) the aggregate number of days for any Period of Severance of less than
twelve months. Solely for the purpose of determining an Employee’s Vesting Years
under this paragraph (b), in the case of an Employee who is employed by the
Sponsor or an Affiliated Company on the Original Effective Date, that date shall
be deemed to be an Employment Commencement Date of the Employee (with Vesting
Years for the period prior to the Original Effective Date determined under
paragraph (a) above).

(c)    In the case of any Employee who is employed under Departments 120 through
130 at the Allergan Medical Optics—Lenoir facility, such Employee shall be
credited with a number of Vesting Years equal to 1/365th of (i) the aggregate
number of days between each Employment Commencement Date (or Reemployment
Commencement Date) of the Employee and the Severance Date which immediately
follows that Employment Commencement Date (or Reemployment Commencement Date)
and (ii) the aggregate number of days for any Period of Severance of less than
twelve months. Solely for the purpose of determining an Employee’s Vesting Years
under this paragraph (c), an Employee’s Employment Commencement Date or
Reemployment Commencement Date shall include dates prior to Allergan Medical
Optics—Lenoir facility becoming an Affiliated Company.

 

14



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

3.1    Participation for the 2003 Plan Year and thereafter.  For Plan Years
beginning on or after January 1, 2003, participation in the Plan shall be
determined as follows:

(a)    Each Employee or former Employee who is a Participant in the Plan as of
December 31, 2002 shall continue as a Participant and each Participant who is an
Active Participant in the Plan as of December 31, 2002 shall continue as an
Active Participant so long as he or she is an Eligible Employee (as defined in
Section 2.17(a)). Any other Employee shall not be eligible to become a
Participant in the Plan and any Participant who is not an Active Participant on
January 1, 2003 shall not be eligible to become an Active Participant in the
Plan.

(b)    If an Active Participant incurs a Severance after January 1, 2003 and is
subsequently reemployed, he or she shall not be reinstated as an Active
Participant but shall continue to be credited with Vesting Service in accordance
with Section 2.46 and shall be entitled to a monthly pension upon completing
five (5) Vesting Years or reaching the Special Retirement Eligibility Date and
completing one (1) Vesting Year, the amount of which shall be equal to his or
her Accrued Benefit determined as of his or her first Severance Date following
January 1, 2003, at such times and in such forms as permitted under Article V.

3.2    Participation for the 2002 Plan Year.  For the 2002 Plan Year, each
Employee or former Employee who is a Participant in the Plan as of December 31,
2001 shall continue as a Participant and each Participant who is an Active
Participant in the Plan as of December 31, 2001 shall continue as an Active
Participant so long as he or she is an Eligible Employee (as defined in
Section 2.17(b)). Any other Eligible Employee (as defined in Section 2.17(b))
shall become a Participant in the Plan on the later of: (i) the date the
Eligible Employee completes his or her Eligibility Computation Period, or
December 31, 2002, if earlier, or (ii) the date the Employee becomes an Eligible
Employee, and shall continue as an Active Participant so long as he or she is an
Eligible Employee.

3.3    Participation prior to the 2002 Plan Year.  For Plan Years prior to
January 1, 2002, each Eligible Employee (as defined in Section 2.17(c)) became a
Participant in the Plan on the later of: (i) the date the Employee completed his
or her Eligibility Computation Period or (ii) the date the Employee became an
Eligible Employee, and continued as an Active Participant so long as he or she
was an Eligible Employee.

 

15



--------------------------------------------------------------------------------

ARTICLE IV

ACCRUAL OF BENEFITS

4.1    Accrued Benefit Formula.  Each Participant shall have an Accrued Benefit
equal to one-twelfth (1/12) of the sum of:

(a)    1.23% of his or her Average Earnings not in excess of Covered
Compensation multiplied by the number of his or her Benefit Years to a maximum
of 35 Benefit Years; plus

(b)    1.73% of his or her Average Earnings in excess of Covered Compensation
multiplied by the number of his or her Benefit Years to a maximum of 35 Benefit
Years; plus

(c)    .50% of his or her Average Earnings multiplied by the number of his or
her Benefit Years in excess of 35 Benefit Years.

For purposes of this Section, “Covered Compensation” is the average (without
indexing) of the social security wage bases in effect for each calendar year
during the 35-year period ending with the calendar year in which the Participant
attains (or will attain) the social security retirement age as defined in Code
Section 415(b)(8). In determining a Participant’s Covered Compensation for a
Plan Year, it is assumed that the social security wage base in effect at the
beginning of the Plan Year will remain the same for all future calendar years.”

4.2    Minimum Accrued Benefit.  Notwithstanding any other provision of the
Plan, under no circumstances shall any Participant’s Accrued Benefit under the
Plan be less than the amount of his or her accrued benefit under the SKB Plan as
of the Spin-Off Date under the terms of the SKB Plan in effect as of that date,
including any amendments made to the SKB Plan which are effective on the
Spin-Off Date, notwithstanding the fact that they may have been adopted after
such date.

4.3    Accrued Benefit for Participants with Earnings in excess of $150,000
prior to January 1, 1994.  The Accrued Benefit of a “Section 401(a)(17)
Employee” shall be the greater of:

(a)    The Section 401(a)(17) Employee’s Accrued Benefit determined under the
benefit formula in effect on or after January 1, 1994 taking into account all
Benefit Years of the Section 401(a)(17) Employee; or

(b)    the sum of:

(i)    the Section 401(a)(17) Employee’s Accrued Benefit determined as of
December 31, 1993 frozen in accordance with Section 1.401(a)(4)-13 of the
Treasury Regulations; and

 

16



--------------------------------------------------------------------------------

(ii)    the Section 401(a)(17) Employee’s Accrued Benefit determined under the
benefit formula applicable for Plan Years beginning on or after January 1, 1994
taking into account only those Benefit Years of the Section 401(a)(17) Employee
credited on or after January 1, 1994; or

(c)    the sum of:

(i)    the Employee’s Accrued Benefit determined as of December 31, 1988 under
the SKB Plan and frozen in accordance with Section 1.401(a)(4)-13 of the
Treasury Regulations; and

(ii)    the Section 401(a)(17) Employee’s Accrued Benefit determined under the
benefit formula applicable for Plan Years beginning on or after January 1, 1989
taking into account only those Benefit Years of the Section 401(a)(17) Employee
credited on or after January 1, 1989 and before January 1, 1994; and

(iii)    the Section 401(a)(17) Employee’s Accrued Benefit determined under the
benefit formula applicable for Plan Years beginning on or after January 1, 1994
taking into account only those Benefit Years of the Section 401(a)(17) Employee
credited on or after January 1, 1994.

For purposes of this Section, a “Section 401(a)(17) Employee” means a
Participant whose current Accrued Benefit as of January 1, 1994 is based on
Earnings in excess of $150,000.

4.4    Accrued Benefit for Participants participating in the Voluntary Early
Retirement Incentive Program (“VERI”).  The Accrued Benefit of a “VERI Employee”
shall be determined as follows:

(a)    For the purpose of calculating the Accrued Benefit of a VERI Employee
under Section 4.1, a VERI Employee shall be credited with five (5) Benefit Years
in addition to the number of Benefit Years credited under Section 2.9.

(b)    The early retirement reduction factors of Sections 5.3(a) and 5.3(b)
shall not apply to reduce the monthly pension derived from the Accrued Benefit
of a VERI Employee.

For purposes of this Section 4.4 and Section 4.5 below, a “VERI Employee” means
a Participant who has elected by August 31, 1998 (or such later date as approved
by the Sponsor but in no event later than September 30, 1998) to participate in
the Voluntary Early Retirement Incentive program offered by the Sponsor.

4.5    Temporary Supplemental Monthly Benefit for Participants participating in
the Voluntary Early Retirement Incentive Program.  In addition to his or her
Accrued Benefit, a VERI Employee shall receive a temporary supplemental monthly
pension determined as follows:

 

17



--------------------------------------------------------------------------------

(a)    A VERI Employee who is unmarried when his or her monthly pension payments
begin shall receive a temporary supplemental monthly pension following the month
in which his or her retirement occurs and continuing until the earlier of
(i) the month in which the VERI Employee attains age 62 or (ii) the month in
which the VERI Employee dies. The amount of the temporary supplemental monthly
pension shall be determined in accordance with the following Table:

 

Age at

December 31, 1998

  

Amount of

Supplemental Monthly Pension

60-61

   $500.00

55-59

   $400.00

50-54

   $300.00

(b)    A VERI Employee who is married when his or her monthly pension payments
begin shall receive a temporary supplemental monthly pension following the month
in which his or her retirement occurs and continuing until the earlier of
(i) the month in which the VERI Employee attain age 62 or (ii) the month in
which the VERI Employee dies unless the VERI Employee elects to receive his or
her monthly pension in the form of (i) a contingent beneficiary option, (ii) a
guaranteed payment option, or (iii) a level income option as described in
Section 6.4. In such case, if the married VERI Employee dies before reaching age
62, his or her temporary supplemental monthly pension shall be paid to his or
her spouse, if living, and shall continue until the month in which the VERI
Employee would have attained age 62. The amount of the temporary supplemental
monthly pension shall be determined in accordance with the Table set forth in
subsection (a) above.

 

18



--------------------------------------------------------------------------------

ARTICLE V

BENEFITS

5.1    Normal Retirement.  If a Participant incurs a Severance on account of
retirement on or between the Special Retirement Eligibility Date and the Normal
Retirement Date, he or she shall be entitled to a monthly pension that begins as
of the first day of the month coincident with or next following his or her
Severance Date which is equal to his or her Accrued Benefit.

5.2    Postponed Retirement.  If a Participant incurs a Severance on account of
retirement after attaining the Normal Retirement Date, he or she shall be
entitled to a monthly pension that begins as of the first day of the month
coincident with or next following his or her Severance Date which is equal to
his or her Accrued Benefit determined as of the Normal Retirement Date increased
by the greater of (i) any additional benefit accruals provided under Article IV
after the Normal Retirement Date, or (ii) an actuarial adjustment to take into
account a delay in the payment of the Participant’s Accrued Benefit using the
actuarial assumptions set forth in Appendix A for determining actuarial
equivalence. The foregoing provisions of this Section 5.2 shall be interpreted
and applied in accordance with the provisions of Proposed Treasury Regulation
Section 1.411(b)-2(b)(4)(iii) or the corresponding provision of any subsequently
adopted final regulations.

5.3    Early Retirement.  A Participant shall be eligible for Early Retirement
as set forth below:

(a)    If a Participant who has at least five (5) Vesting Years and whose age is
at least 55 incurs a Severance on account of retirement, he or she shall be
eligible for Early Retirement as set forth in this paragraph (a):

(i)    Such Participant shall be entitled to a monthly pension that begins as of
the first day of the month coincident with or next following his or her
Severance Date or, at his or her election, a monthly pension that begins as of
the first day of any subsequent month not later than the Normal Retirement Date.

(ii)    Such Participant’s monthly pension shall be equal to his or her Accrued
Benefit but reduced in accordance with the following Table, with the percentage
for a fractional part of a year of age being prorated on the basis of a number
of full months.

 

Age When

Payments

Begin

  

% of Normal Pension
Computed Under

Article IV

  

Age When

Payments

Begin

  

% of Normal Pension

Computed Under

Article IV

61

   94    57    70

60

   88    56    64

59

   82    55    58

58

   76      

 

19



--------------------------------------------------------------------------------

(iii)    A Participant who is an AMO Employee (as defined in Section 2.20) shall
be treated as having not less than five (5) Vesting Years as of the day
following his or her transfer to Advanced Medical Optics, Inc. for purposes of
this paragraph (a).

(b)    If a Participant who was a Participant on June 26, 1990, and who has at
least five (5) Vesting Years, and whose age plus Benefit Years sum to at least
55 incurs a Severance on account of retirement, he or she shall be eligible for
Early Retirement as set forth in this paragraph (b):

(i)    Such Participant shall be entitled to a monthly pension that begins as of
the first day of the month coincident with or next following his or her
Severance Date or, at his or her election, a monthly pension that begins as of
the first day of any subsequent month not later than the Normal Retirement Date.

(ii)    Such Participant’s monthly pension shall be equal to his or her Accrued
Benefit determined as of June 26, 1990, as set forth under the formula contained
in Appendix B, but reduced in accordance with the following Table, with the
percentage for a fractional part of a year of age being prorated on the basis of
a number of full months.

 

Age When

Payments

Begin

  

% of Normal Pension
Computed Under

Article IV

  

Age When

Payments

Begin

  

% of Normal Pension

Computed Under

Article IV

61

   94    48    36

60

   88    47    34

59

   82    46    32

58

   76    45    30

57

   70    44    28

56

   64    43    27

55

   58    42    26

54

   52    41    25

53

   46    40    24

52

   44    39    23

51

   42    38    22

50

   40    37    21

49

   38      

Provided, that the above percentages shall be increased by 1% to a maximum of
10% for each of the Participant’s Benefit Years in excess of 20, with the
percentage for a fractional part of a Benefit Year being prorated on the basis
of the number of full months. In no event, however, shall a percentage be
increased above 100%.

 

20



--------------------------------------------------------------------------------

(iii)    Notwithstanding subparagraph (ii) above, (1) if the Participant is
age 55 or older when payments begin, the Participant shall receive a total
monthly pension which is the greater of the amount determined under
paragraph (a)(ii) or paragraph (b)(ii) above, and (2) if the Participant is less
than age 55 when benefit payments begin, the Participant shall receive a monthly
pension which is determined under paragraph (b)(ii) plus an additional monthly
pension commencing at age 55 which is actuarially equivalent to the excess, if
any, of the actuarial equivalent value of the monthly pension under
paragraph (a)(ii) determined at age 55 over the actuarial equivalent value of
the monthly pension under paragraph (b)(ii) determined at age 55.

(c)    A Participant who has elected by August 31, 1998 (or such later date as
approved by the Sponsor but in no event later than September 30, 1998) to
participate in the Voluntary Early Retirement Incentive program offered by the
Sponsor shall be entitled to a monthly pension that begins as of the first day
of the month coincident with or next following his or her Severance Date or, at
his or her election, a monthly pension that begins as of the first day of any
subsequent month not later than the Normal Retirement Date.

(d)    If a Participant incurs a Severance and retires under this Section, and
his or her monthly pension begins after the first day of the month coincident
with or next following the Special Retirement Eligibility Date, such Participant
shall be entitled to the monthly pension payments he or she would have received
had his or her pension began as of the first day of the month following the
Special Retirement Eligibility Date.

5.4    Termination of Employment.

(a)    If a Participant who has at least five (5) Vesting Years incurs a
Severance for any reason other than death and is not eligible to retire under
Section 5.3, he or she shall be entitled to a monthly pension that begins on the
first day of the month coincident with or next following the date he or she
attains age 55, or at his or her election, a monthly pension that begins as of
the first day of any subsequent month not later than the Normal Retirement Date.
In the event a Participant elects that his or her monthly pension begin prior to
the Special Retirement Eligibility Date, the amount of his or her monthly
pension shall be determined as provided in Section 5.3(a).

(b)    If a Participant who has at least five (5) Vesting Years incurs a
Severance for any reason other than death and is not eligible to retire under
Section 5.3 but was a Participant on June 26, 1990, he or she shall be entitled
to a monthly pension that begins on the first day of the month coincident with
or next following the date his or her Age and Benefit Years total 55 years, or
at his or her election, a monthly pension that begins as of the first day of any
subsequent month not later than the Normal Retirement Date. In the event a
Participant elects that his or her monthly pension begin prior to the Special
Retirement Eligibility Date, the amount of his or her monthly pension shall be
determined as provided in Section 5.3(b).

 

21



--------------------------------------------------------------------------------

(c)    If a Participant incurs a Severance and is entitled to a monthly pension
under this Section, and his or her monthly pension begins after the first day of
the month coincident with or next following the Special Retirement Eligibility
Date, such Participant shall be entitled to the monthly pension payments he or
she would have received had his or her pension began as of the first day of the
month following the Special Retirement Eligibility Date. If a Participant incurs
a Severance and is entitled to a monthly pension under this Section, and his or
her monthly pension begins after the first day of the month coincident with or
next following the Normal Retirement Date, such Participant shall be entitled to
the monthly pension payments he or she would have received had his or her
pension began as of the first day of the month following the Special Retirement
Eligibility Date (or, if later, his or Severance Date) or, in lieu thereof, a
monthly pension which is equal to his or her Accrued Benefit determined as of
the Special Retirement Eligibility increased by an actuarial adjustment to take
into account a delay in the payment of the Participant’s Accrued Benefit using
the actuarial assumptions set forth in Appendix A for determining actuarial
equivalence.

5.5    Consent to Pension Payments.  The Participant and, if applicable, the
Participant’s spouse must consent to the payment or commencement of the
Participant’s pension prior to the Normal Retirement Date in accordance with the
following rules:

(a)    The consent of the Participant shall be obtained in writing within the
election period established by the Committee which shall commence no more than
180 days prior to the Participant’s Annuity Starting Date. No such consent shall
be effective with respect to a married Participant unless the Participant’s
spouse consents thereto in writing. Spousal consent shall not be required if a
married Participant elects a joint and survivor option providing for payment of
at least 50% of his or her annuity to his or her surviving spouse or the Sponsor
determines there is no spouse or the spouse cannot be located. Neither the
consent of the Participant nor the Participant’s spouse shall be required to the
extent the payment or commencement of the Participant’s pension is required to
begin under Section 5.8.

(b)    Each Participant shall receive in written nontechnical language, a notice
which shall include a general description of the material features, and an
explanation of the relative values of, the available optional forms of benefit.
Such notice shall be furnished to the Participant no less than 30 days and no
more than 180 days prior to the Participant’s Annuity Starting Date; provided,
however, the Participant’s pension may be paid or commence less than 30 days
after such notice is furnished if the notice clearly informs the Participant
that he or she has at least 30 days after receiving the notice to consider the
decision of whether or not to elect the commencement of his or her pension (and,
if applicable, an optional form of benefit), and the Participant, after
receiving the notice, affirmatively elects to commence his or her pension.

5.6    Maximum Pension.  The largest aggregate annual pension that may be paid
to any Participant in any Plan Year under the Plan shall be determined as
follows:

(a)    Subject to paragraphs (b) through (d), the largest aggregate annual
pension that may be paid to any Participant in any Plan Year, when added to the
pension under

 

22



--------------------------------------------------------------------------------

any other qualified defined benefit plan maintained by the Sponsor or any
Affiliated Company, shall not exceed the lesser of:

(i)    The Defined Benefit Dollar Limitation of $160,000 ($90,000 for Plan Years
prior to the 2002 Limitation Year), multiplied by a fraction the numerator of
which is the number of the Participant’s years of participation (or a part
thereof) in the Plan or, up to the Spin-Off Date in the SKB Plan or in the
Beckman Instruments, Inc. Pension Plan, not in excess of ten, and the
denominator of which is ten; or

(ii)    The Defined Benefit Compensation Limitation of 100% of the Participant’s
average annual total cash remuneration from the Company in the thirty-six
consecutive months which yield the highest average, multiplied by a fraction the
numerator of which is the number of the Participant’s Vesting Years (or a part
thereof) not in excess of ten and the denominator of which is ten.

Benefit increases resulting from the increase in the Defined Benefit Dollar
Limitation and the Defined Benefit Compensation Limitation under the Economic
Growth and Tax Relief Reconciliation Act of 2001 shall apply to all Employees
participating in the Plan who have one (1) Hour of Service on or after
January 1, 2002. Notwithstanding anything in this Section to the contrary, in
accordance with Code Section 415(b)(4) and the Treasury Regulations thereunder,
the provisions of which are incorporated by reference, the annual pension paid
to any Participant shall be deemed not to exceed limitations of this paragraph
if the benefit payable for a Limitation Year under any form of benefit with
respect to such Participant under this Plan and any other qualified defined
benefit plan (without regard to whether a plan has been terminated) ever
maintained by the Sponsor or any Affiliated Company does not exceed $10,000
multiplied by a fraction the numerator of which is the number of the
Participant’s Vesting Years (or a part thereof) not in excess of ten and the
denominator of which is ten; provided, that the Sponsor or any Affiliated
Company (or a predecessor) has not at any time maintained a defined contribution
plan in which the Participant participated.

(b)    The limitations set forth in this Section 5.6 shall be determined as
provided below:

(i)    The Defined Benefit Dollar Limitation shall automatically be adjusted
annually for increases in the cost of living as provided in Code Section 415(d).
The adjusted limitation shall be effective as of January 1st of each calendar
year and shall be applicable to Limitation Years ending with or within that
calendar year. Such new limitation is incorporated herein by this reference and
shall be substituted for the Defined Benefit Dollar Limitation set forth in
paragraph (a) above.

(ii)    “Cash remuneration” shall mean “compensation” as defined in
Section 5.12.

(iii)    For purposes of this Section, a Participant’s pension shall be measured
as a Single Life Annuity or Qualified Joint and Survivor Annuity. A pension
benefit shall be treated as a Qualified Joint and Survivor Annuity if it meets
all of the requirements as defined in Section 2.35 except that the periodic

 

23



--------------------------------------------------------------------------------

payments to the spouse may be equal to or greater than 50%, but not more than
100%, of those to the Participant.

(iv)    A benefit payable in a form other than a Single Life Annuity or
Qualified Joint and Survivor Annuity described in subparagraph (iii) above shall
be adjusted to the Actuarial Equivalent of a Straight Life Annuity before
applying the limitations of this Section. Effective for Limitation Years
commencing on or after January 1, 1995, Actuarial Equivalent for the form of
benefit shall be determined using (1) the interest rate and mortality table
specified in Appendix A or (2) 5% interest rate (or for lump sums or other
benefits subject to Code Section 417(e)(3), the applicable interest rate under
Code Section 415(b)(2)(E)(ii) as determined as provided in Appendix A) and the
applicable mortality table under Code Section 415(b)(2)(E)(v), whichever
produces the greater Actuarial Equivalent value. Notwithstanding the foregoing
sentence, if a benefit is payable in a form other than a Single Life Annuity and
the benefit is subject to Code Section 417(e)(3), the benefit shall be adjusted
to the Actuarial Equivalent of a Straight Life Annuity as follows:

(A)    If the Annuity Starting Date is in a Limitation Year beginning after
2005, the benefit shall be adjusted to the annual amount of the Single Life
Annuity commencing at the same Annuity Starting Date that has the same actuarial
present value as the Participant’s form of benefit using whichever of the
following produces the greatest annual amount: (1) the interest rate and
mortality table or other tabular factor specified in the Plan for adjusting
benefits in the same form, (2) A 5.5% interest and the applicable mortality
table specified in Appendix A, and (3) the applicable interest rate under Code
Section 417(e)(3) and the applicable mortality table specified in Appendix A
divided by 1.05.

(B)    If the Annuity Starting Date is in the 2004 and 2005 Limitation Year, the
benefit shall be adjusted to the annual amount of the Single Life Annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant’s form of benefit using whichever of the following
produces the greatest annual amount: (1) the interest rate and mortality table
or other tabular factor specified in the Plan for adjusting benefits in the same
form and (2) a 5.5% interest and the applicable mortality table specified in
Appendix A.

Effective for Limitation Years commencing on or after January 1, 2006, the
Actuarial Equivalent for any form of benefit not subject to Code
Section 417(e)(3) shall be equal to the greater of (1) the annual amount of the
Straight Life Annuity commencing at the same annuity starting date that has the
same actuarial present value as the form of benefit payable to the Participant,
computed using a 5% interest rate and the mortality table specified in Appendix
A.2(a)(i) or (2) the annual amount of the Straight Life Annuity payable under
the Plan commencing at the same annuity starting date as the form of benefit
payable to the Participant.

 

24



--------------------------------------------------------------------------------

(v)    In addition to other limitations set forth in the Plan and
notwithstanding any other provisions of the Plan, the accrued benefit, including
the right to any optional benefits provided in the Plan (and all other defined
benefit plans required to be aggregated with this Plan under the provisions of
Code Section 415) shall not increase to an amount in excess of the amount
permitted under Code Section 415 at any time.

(c)    For limitation years beginning on or after January 1, 2002 and before
January 1, 2008, the Defined Benefit Dollar Limitation for any Participant shall
be adjusted as follows:

(i)    If a Participant’s pension begins prior to age 62, the Defined Benefit
Dollar Limitation applicable to the Participant at such earlier age is an annual
benefit payable in the form of a straight life annuity beginning at the earlier
age that is the actuarial equivalent of the Defined Benefit Dollar Limitation
applicable to the Participant at age 62 (as adjusted under paragraph (a) above,
if required). The Defined Benefit Dollar Limitation applicable at an age prior
to age 62 is determined as the lesser of (1) the Actuarial Equivalent (at such
age) of the Defined Benefit Dollar Limitation computed using the factors
specified in Section 5.3 or (2) the actuarial equivalent (at such age) of the
Defined Benefit Dollar Limitation computed using a 5 percent interest rate and
the applicable mortality table specified in Appendix A to the Plan. Any decrease
in the Defined Benefit Dollar Limitation determined in accordance with this
paragraph (c) shall not reflect a mortality decrement if benefits are not
forfeited upon the death of the Participant. If any benefits are forfeited upon
death, the full mortality decrement is taken into account.

(ii)    If a Participant’s pension begins after age 65, the Defined Benefit
Dollar Limitation applicable to the Participant at such later age is the annual
benefit payable in the form of a straight life annuity beginning at the later
age that is actuarially equivalent to the defined benefit dollar limitation
applicable to the Participant at age 65 (as adjusted under paragraph (a) above,
if required). The Defined Benefit Dollar Limitation applicable at an age after
age 65 is determined as the lesser of (1) the Actuarial Equivalent (at such age)
of the Defined Benefit Dollar Limitation computed using the interest rate and
mortality table specified in Appendix A to the Plan or (2) the actuarial
equivalent (at such age) of the Defined Benefit Dollar Limitation computed using
a 5 percent interest rate assumption and the applicable mortality table
specified in Appendix A to the Plan. For these purposes, mortality between age
65 and the age at which benefits commence shall be ignored.

(d)    For Limitation Years beginning prior to January 1, 2002, the Defined
Benefit Dollar Limitation for any Participant shall be adjusted if a
Participant’s pension begins before or after he or she attains his or her Social
Security Retirement Age. In such case, the Defined Benefit Dollar Limitation
shall be adjusted to its Actuarial Equivalent beginning at the Participant’s
Social Security Retirement Age; except that if his or her pension begins before
he or she attains his or her Social Security Retirement Age, but after he or she
attains age 62, the Defined Benefit Dollar Limitation shall be reduced by 5/9 of
1% for each of the first 36 months and 5/12 of 1% for each additional month by

 

25



--------------------------------------------------------------------------------

which the Participant’s benefit commencement date precedes his or her Social
Security Retirement Age. The Defined Benefit Dollar Limitation applicable at an
age prior to age 62 is determined as the lesser of (1) the Actuarial Equivalent
(at such age) of the Defined Benefit Dollar Limitation computed using the
factors specified in Section 5.3 or (2) the actuarial equivalent (at such age)
of the Defined Benefit Dollar Limitation computed using a 5 percent interest
rate and the applicable mortality table specified in Appendix A to the Plan. The
interest rate used to determine the Actuarial Equivalent shall be the rate
stated in the Plan, but shall be 5% if the pension begins after the Social
Security Retirement Age. For purposes of this Section and Section 5.7, “Social
Security Retirement Age” means (i) for any Participant born before January 1,
1938, Age 65, (ii) for any Participant born after December 31, 1937 but before
January 1, 1955, Age 66, or (iii) for any other Participant, Age 67. A
Participant’s pension shall be measured as a Single Life Annuity beginning at
his or her Social Security Retirement Age.

(e)    For Limitation Years beginning on or after January 1, 2008,

(i)    if a Participant’s pension begins prior to age 62, the determination of
whether the limitation set forth in Subsection (a) of this Section 5.6 (the
“Dollar Limit”) has been satisfied shall be made, in accordance with regulations
prescribed by the Secretary of the Treasury, by reducing the Dollar Limit so
that the Dollar Limit (as so reduced) is equal to an annual benefit payable in
the form of a Straight Life Annuity, commencing when such benefit under the Plan
commences, which is actuarially equivalent to a benefit in the amount of the
Dollar Limit commencing at age 62; provided, however, if the Plan has an
immediately commencing Straight Life Annuity commencing both at age 62 and the
age of benefit commencement, then the Dollar Limit (as so reduced) shall equal
the lesser of (1) the amount determined under Subsection (e)(i) without regard
to this proviso or (2) the Dollar Limit multiplied by a fraction the numerator
of which is the annual amount of the immediately commencing Straight Life
Annuity under the Plan and the denominator of which is the annual amount of the
Straight Life Annuity under the Plan, commencing at age 62, with both numerator
and denominator determined in accordance with regulations prescribed by the
Secretary of the Treasury; and

(ii)    if a Participant’s pension begins after age 65, the determination of
whether the Dollar Limit has been satisfied shall be made, in accordance with
regulations prescribed by the Secretary of the Treasury, by increasing the
Dollar Limit so that the Dollar Limit (as so increased) is equal to an annual
benefit payable in the form of a Straight Life Annuity, commencing when the
benefit under the Plan commences, which is actuarially equivalent to a benefit
in the amount of the Dollar Limit commencing at age 65; provided, however, if
the Plan has an immediately commencing Straight Life Annuity commencing both at
age 65 and the age of benefit commencement, the Dollar Limit (as so increased)
shall equal the lesser of (i) the amount determined under this Subsection
(e)(ii) without regard to this proviso or (ii) the Dollar Limit multiplied by a
fraction the numerator of which is the annual amount of the immediately
commencing Straight Life Annuity under the Plan and the denominator of which is
the annual

 

26



--------------------------------------------------------------------------------

amount of the immediately commencing Straight Life Annuity under the Plan,
commencing at age 65, with both numerator and denominator determined in
accordance with regulations prescribed by the Secretary of the Treasury.

5.7    Defined Benefit Fraction and Defined Contribution Fraction.  For Plan
Years beginning prior to the 2000 Plan Year, the largest aggregate annual
pension that may be paid to any Participant in any Plan Year under the Plan
shall not, when added to the pension under any other qualified defined benefit
plan maintained by the Sponsor or any Affiliated Company, exceed the lesser of
the dollar limitation described in Section 5.6 or the amount that would cause
the sum of a Participant’s Defined Benefit Fraction and Defined Contribution
Fraction for the Plan Year in which the Participant’s Severance occurs to equal
1.0. To the extent the sum of a Participant’s Defined Benefit Fraction and
Defined Contribution Fraction exceeds 1.0, adjustments shall be made first by
reducing the Participant’s benefit under any defined benefit plan maintained by
the Sponsor or an Affiliated Company.

(a)    A Participant’s Defined Benefit Fraction for a given Plan Year is a
fraction, the numerator of which is his or her projected annual benefit for the
Plan Year and the denominator of which is the lesser of (i) 1.25 multiplied by
$90,000, adjusted to reflect commencement before or after Social Security
Retirement Age, or (ii) 1.4 multiplied by 100% of his or her average annual
total cash remuneration from the Sponsor or any Affiliated Company in the
thirty-six consecutive months which yield the highest average.

(b)    A Participant’s Defined Contribution Fraction for a given Plan Year is a
fraction, the numerator of which is the sum of his or her annual additions for
all calendar years and the denominator of which is the sum of his or her maximum
aggregate amounts for all calendar years in which he or she is an Employee. A
Participant’s maximum aggregate amounts for any Plan Year shall equal the lesser
of 1.25 multiplied by the dollar limitation for such Plan Year or 1.4 multiplied
by the percentage limitation for such Plan Year.

(c)    The annual addition to a Participant’s account for any year is the sum,
determined with respect to all defined contribution plans maintained by the
Sponsor or an Affiliated Company (including any voluntary contributions feature
of any defined benefit plan thereof), of:

(i)    Company contributions and forfeitures allocated to the Participant’s
account;

(ii)    For Plan Years beginning after December 31, 1986, the amount of the
Participant’s contributions; for Plan Years beginning before January 1, 1987,
the lesser of:

(A)    50% of his or her contributions; or

(B)    For each calendar year after 1975 the amount by which the Participant’s
contributions exceed 6% of his or her cash remuneration; for

 

27



--------------------------------------------------------------------------------

each calendar year before 1976 during which he or she was a Participant, the
excess of the aggregate amount of his or her contributions for all such years
over 10% of his or her aggregate cash remuneration from the Sponsor or an
Affiliated Company for all such years, multiplied by a fraction the numerator of
which is one and the denominator of which is the number of such years.

(iii)    Amounts allocated after March 31, 1984 to an individual medical account
(as defined in Code Section 415(l)(2)) that is part of a pension or annuity plan
maintained by the Sponsor or an Affiliated Company;

(iv)    Amounts derived from contributions paid or accrued after December 31,
1985, in taxable years ending after such date, that are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code Section 419A(d)(3)) under a welfare benefit fund
(as defined in Code Section 419(e)) maintained by the Sponsor or an Affiliated
Company; and

(v)    allocations under a simplified employee pension.

5.8    Mandatory Commencement of Benefits.

(a)    A Participant’s pension shall begin no later than sixty days after the
close of the Plan Year in which falls the later of his or her attainment of the
Normal Retirement Date or the date he or she incurs a Severance.

(b)    In the case of a Participant, payment shall begin no later than a
Participant’s required beginning date determined under the rules of
subparagraphs (i) or (ii) below:

(i)    Active Participants attaining age 70-1/2 prior to 1999: The required
beginning date of an Active Participant who attains age 70-1/2 prior to 1999
shall be April 1 of the calendar year immediately following the year in which
the Active Participant attains age 70-1/2; provided, however, that an Active
Participant, other than an Active Participant who is a Five Percent Owner (as
defined in Section 12.2), who attains age 70-1/2 in 1996, 1997, or 1998 may
elect to defer the required beginning date until the first day of the month
coincident with or next following his or her Severance Date.

(ii)    Participants attaining age 70-1/2 after 1998: The required beginning
date of a Participant who attains age 70-1/2 after 1998 shall be the first day
of the month coincident with or next following his or her Severance Date;
provided, however, if such Participant is a Five Percent Owner (as defined in
Section 12.2) with respect to the Plan Year ending in the calendar year in which
such Participant attains age 70-1/2, the required beginning date shall be
April 1 of the calendar year immediately following the year in which such
Participant attains age 70-1/2.

 

28



--------------------------------------------------------------------------------

(c)    Notwithstanding anything in the Plan to the contrary, the distribution of
a Participant’s pension including amounts paid in the form of a pre-retirement
death benefit shall be made in accordance with Code Section 401(a)(9), including
the incidental death benefit requirement of Code Section 401(a)(9)(G), and
Treasury Regulations Sections 1.401(a)(9)-0 through 1.401(a)(9)-9, the
provisions of which are hereby incorporated by reference and shall override any
distribution option in the Plan inconsistent with Code Section 401(a)(9).

5.9    Reemployment.  If a Participant who is receiving benefits again becomes
an Employee, his or her pension shall be subject to the following rules:

(a)    A Participant’s pension shall not be suspended if he or she is
subsequently reemployed on or after October 1, 2002.

(b)    A Participant’s pension shall be suspended if he or she was subsequently
reemployed as an Eligible Employee prior to October 1, 2002 as follows:

(i)    The Participant’s pension shall be suspended and recomputed upon his or
her Severance Date if he or she has not reached the Normal Retirement Date.

(ii)    The Participant’s pension shall be suspended for each calendar month or
for each four or five week payroll period ending in a calendar month during
which the Participant either completes 40 or more Hours of Service (counting
each day of employment in a position designated by the Company as full time as
five (5) Hours of Service), or receives payment for any such Hours of Service
performed on each of eight or more days or separate work shifts in such month or
payroll period if the Participant has reached the Normal Retirement Date. No
adjustment to the Participant’s pension shall be made on account of such
non-payment. No payment shall be withheld pursuant to this subparagraph (ii)
until the Participant is notified by personal delivery or first class mail
during the first calendar month or payroll period in which payments are
suspended that his benefits are suspended. Such notification shall contain a
description of the specific reasons why benefit payments are being suspended, a
general description of the Plan provisions relating to the suspension of
payments, a copy of such provisions, and a statement to the effect that
applicable Department of Labor regulations may be found in § 2530.203-3 of the
Code of Federal Regulations. In addition, the suspension notification shall
inform the Participant of the Plan’s procedures for affording a review of the
suspension of benefits.

(iii)    A Participant described in subparagraphs (i) or (ii) above, shall be
eligible to receive credit for additional Benefit Years for any period of
reemployment (as an Eligible Employee). The pension of such Participant shall be
reduced by the Actuarial Equivalent of any payment received by the

 

29



--------------------------------------------------------------------------------

Participant under the Plan prior to his or her attainment of the Special
Retirement Eligibility Date, or, if earlier, the first day on which he or she
would have been entitled to 100% of his or her Accrued Benefit under
Section 5.3(b) (if on his or her prior Severance Date he or she had deferred his
or her benefit until that date).

5.10    Other Disabled Participants.  A former Active Participant who is covered
under a long term disability plan maintained by the Company, who has at least
five (5) Vesting Years, and who becomes eligible for benefits under such plan,
shall be eligible to accrue Benefit Years pursuant to this Section for the
duration of his or her disability until the earlier of (i) the later of his or
her Normal Retirement Date or Severance Date or (ii) the date he or she
commences to receive a pension under the Plan. The following rules shall apply
to benefit accruals under this Section:

(a)    The Employee’s Average Earnings during his or her disability shall be
deemed to be his or her Average Earnings calculated at the time his or her
disability commenced.

(b)    The Employee’s Primary Social Security Benefit shall be as defined in
Article II and the Employee’s Covered Compensation as defined in Section 4.1
shall be determined as of the year for which he or she is credited with his or
her final Benefit Year.

(c)    In addition, a former Active Participant described in this Section shall
be treated as an Employee for purposes of the survivor income benefits described
in Section 7.1 while he or she is eligible to accrue Benefit Years pursuant to
this Section.

5.11    Nonforfeitable Interest.  Notwithstanding any other provision in the
Plan to the contrary, a Participant shall have a nonforfeitable interest in his
or her Accrued Benefit upon reaching the Normal Retirement Date, or if earlier,
upon being credited with five (5) or more Vesting Years. In addition, a
Participant shall have a nonforfeitable interest in his or her Accrued Benefit
upon reaching the Special Retirement Eligibility Date or if later, upon being
credited with one (1) Vesting Year.

5.12    Compensation for Maximum Pension.  For purposes of Sections 5.6 and 5.7,
Compensation shall mean an Employee’s earned income, wages, salaries, fees for
professional services, and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Company maintaining the Plan and shall be
determined in accordance with Regulation Section 1.415(c)-2, the provisions of
which are incorporated herein by reference unless otherwise set forth below:

(a)    Compensation shall include to the extent that the amounts are includible
in gross income (including, but not limited to, commissions paid salespeople,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan as described in Regulation
1.62-2(c)).

 

30



--------------------------------------------------------------------------------

(b)    Compensation shall include (i) any elective deferral as defined in Code
Section 402(g)(3) or Puerto Rico Code Section 1165(e), any amount which is
contributed or deferred by the Company at the election of the Employee that is
excludable from an Employee’s gross income under Code Sections 125 or 457,
(ii) for Plan Years beginning on or after January 1, 1998, any elective amount
that is excludable from an Employee’s gross income under Code Section 132(f)(4),
(iii) for Plan Years beginning on or after January 1, 2008, amounts paid after
an Employee’s Severance Date, provided that such amounts (1) represent payment
for regular compensation for services during the Employee’s regular working
hours, or compensation for services outside the employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
payments and would have been paid to the Employee prior to his or her Severance
Date if the Employee had continued in employment with the Company and (2) are
paid by the later of 2  1/2 months after the Employee’s Severance Date or the
end of the Plan Year that includes the Employee’s Severance Date, and
(iv) effective January 1, 2009, differential wage payments within the meaning of
Code Section 414(u)(12)(D).

(c)    Compensation shall not include those items listed in Treasury Regulation
Section 1.415(c)-2(c), the provisions of which are incorporated under this
paragraph (c) by this reference.

(d)    Notwithstanding anything in the Plan to the contrary, Compensation shall
be determined in accordance with Code Section 415(c)(3) as in effect for Plan
Years beginning prior to January 1, 1998 where required by applicable law.

 

31



--------------------------------------------------------------------------------

ARTICLE VI

FORM OF PENSIONS

6.1    Unmarried Participants.  The pension of a Participant who is unmarried
when payments begin shall be paid as a Single Life Annuity unless he or she
elects an optional form of benefit under Section 6.3 or receives a lump sum
distribution under Section 6.5.

6.2    Married Participants.  The pension of a Participant who is married when
payments begin shall be paid as a Qualified Joint and Survivor Annuity, unless
he or she elects an optional form of benefit under Section 6.3 or receives a
lump sum distribution under Section 6.5.

6.3    Election of Optional Form of Benefit.  A Participant may waive the Single
Life Annuity or, in the case of a married Participant, the Qualified Joint and
Survivor Annuity and elect any optional form of benefit described in Section 6.4
in accordance with the following rules:

(a)    The election shall be made in writing in a manner prescribed by the
Committee on a form that clearly states that the Participant is electing to
receive his or her pension other than as a Single Life Annuity or, in the case
of a married Participant, his or her pension other than as a Qualified Joint and
Survivor Annuity. No such election shall be effective with respect to a married
Participant unless: (i) the Participant’s spouse consents in writing to the
election; (ii) such election designates the form of benefit and a specific
beneficiary; (iii) the consent acknowledges the effect of the election; and
(iv) the consent is witnessed by a notary public or by a Plan representative.
Notwithstanding the foregoing, an election without spousal consent shall be
effective if a married Participant elects a joint and survivor option providing
for payment of at least 50% of his or her annuity to his or her surviving
spouse, the Sponsor determines there is no spouse, or the spouse cannot be
located.

(b)    The election may be made or revoked at any time during an election period
established by the Committee. Such election period shall begin when the
information described in paragraph (d) is furnished to the Participant and,
subject to paragraphs (c) through (e), shall end, with no opportunity for a
further election, on the Participant’s Annuity Starting Date. For purposes of
Article VII (pertaining to pre-retirement death benefits), if an optional form
of benefit is elected in accordance with this Section 6.3 within the 90 day
period ending on the Participant’s date of death, the Participant’s pension
shall be deemed to have commenced even if the Participant dies prior to the
Annuity Starting Date.

(c)    Subject to paragraphs (d) and (e), in the case of a Participant who
retires after attaining age 55, the election period described in paragraph (b)
shall end on the date of the Participant’s Severance, or on such later date as
the Committee shall fix, but an election made during the election period may be
revoked at any time before the later of the end of the election period or the
Participant’s Annuity Starting Date.

 

32



--------------------------------------------------------------------------------

(d)    Each Participant shall receive a written explanation of a Single Life
Annuity or, in the case of a married Participant, a Qualified Joint and Survivor
Annuity which shall include: (i) the terms and conditions of such annuity form
of benefit; (ii) the Participant’s right to make and the effect of waiving such
annuity form of benefit; (iii) the rights of a spouse; (iv) the right to make,
and the effect of, a revocation of a previous election to waive such annuity
form of benefit; (v) the relative values of the optional forms of benefit
available under the Plan; and (vi) on or after December 31, 2006 and if
applicable, the Participant’s right to defer and the effect of deferring the
payment of his or her benefit. Such explanation shall be furnished to the
Participant no less than 30 days and no more than 180 days prior to the
Participant’s Annuity Starting Date except as provided in paragraph (e).

(e)    The written explanation described in paragraph (d) may be furnished to
the Participant less than 30 days prior to the Participant’s Annuity Starting
Date; provided, that, the written explanation: (i) clearly indicates that the
Participant has at least 30 days to consider whether to waive the Single Life
Annuity or, in the case of a married Participant, the Qualified Joint and
Survivor Annuity and to elect with spousal consent, if applicable, an optional
form of benefit; (ii) the Participant is permitted to revoke any affirmative
distribution election at least until the Annuity Starting Date or, if later, at
any time prior to the expiration of the 7-day period that begins the day after
the written explanation is provided to the Participant; and (iii) the Annuity
Starting Date is a date after the date that the written explanation was provided
to the Participant. Notwithstanding the foregoing, the Annuity Starting Date may
be a date prior to the date the written explanation is provided to the
Participant; provided, that, the Participant’s pension is not paid or does not
commence until at least 30 days after such written explanation is furnished,
subject to the waiver of the 30-day period as provided in the foregoing
sentence.

6.4    Optional Forms of Benefit.  Subject to the provisions of Sections 6.3 and
6.5, a Participant may elect to receive the Actuarial Equivalent of his or her
pension in another form. The specific options shall be (i) a Single Life Annuity
which pays a monthly benefit for the Participant’s lifetime; (ii) a contingent
beneficiary option which pays a reduced monthly benefit for the Participant’s
lifetime, then continues 100%, 75%, 66-2/3%, or 50% of the reduced monthly
benefit for the lifetime of one designated beneficiary; (iii) a guaranteed
payment option which pays a reduced monthly benefit for the longer of the
Participant’s lifetime or a specified number of months (60, 120, 180, or 240)
with any remaining guaranteed payments on the Participant’s death to a
designated beneficiary or beneficiaries (as more fully described in Appendix B);
or (iv) a level income option (as more fully described in Appendix B) which pays
an increased monthly benefit to a Participant (if payments begin between the
ages of 55 and 62) until age 62, and a reduced monthly benefit beginning at
age 62. Under each such option the Actuarial Equivalent of the anticipated
payments to the Participant shall be greater than that of those to his or her
beneficiary, except that if the beneficiary is the Participant’s spouse, the
option may provide for a joint and survivor annuity under which the periodic
payments to the spouse are no greater than those to the Participant and each
option shall otherwise comply with Code Section 401(a)(9) and the final and
temporary Treasury Regulations thereunder.

 

33



--------------------------------------------------------------------------------

6.5    Cash-Outs.

(a)    Notwithstanding anything in this Article to the contrary, if the lump sum
Actuarial Equivalent of a Participant’s nonforfeitable Accrued Benefit does not
exceed or has never exceeded $5,000, the Participant, or the Participant’s
beneficiary in the event of the Participant’s death, may only elect (i) to be
paid the lump sum Actuarial Equivalent, or (ii) to have the lump sum Actuarial
Equivalent paid directly by the Trustee to the trustee of an Eligible Retirement
Plan.

(b)    If the lump sum Actuarial Equivalent of a Participant’s nonforfeitable
Accrued Benefit exceeds $5,000 but does not exceed $10,000, the Participant, or
the Participant’s beneficiary in the event of the Participant’s death, may elect
(i) to be paid the lump sum Actuarial Equivalent, or (ii) to have the lump sum
Actuarial Equivalent paid directly by the Trustee to the trustee of an Eligible
Retirement Plan. No distribution may be elected under this paragraph (b) unless
the Participant has attained at least age 55 with five (5) or more Vesting
Years. For purposes of this paragraph (b), a Participant who is an AMO Employee
(as defined in Section 2.20) shall be treated as having not less than five
(5) Vesting Years as of the day following his or her transfer to Advanced
Medical Optics, Inc. In addition, the election may not be made after pension
payments start, except that a Participant or a Participant’s beneficiary whose
payments started prior to September 1, 1993, and whose lump sum Actuarial
Equivalent did not exceed $10,000 at the date payments started, may elect to be
paid the remaining lump sum Actuarial Equivalent. A married Participant who
elects a lump sum under this paragraph (b) must comply with the applicable
requirements for spousal consent.

(c)    A Participant who has no nonforfeitable Accrued Benefit in the Plan at
the time of his or her Severance shall be deemed to have been cashed out with a
zero cash benefit upon such Severance Date.

6.6    Retroactive Annuity Starting Dates.  Notwithstanding anything in the Plan
to the contrary, in the case of pensions paid to a Participant and spousal
benefits (as described in Section 7.2) paid to a Participant’s surviving spouse,
a Participant or a surviving spouse may elect a Retroactive Annuity Starting
Date under this Section; provided, that the requirements of this Section are
met.

(a)    A Retroactive Annuity Starting Date shall be permitted under this Section
only if the following requirements are met:

(i)    The Retroactive Annuity Starting Date may not be earlier than the date on
which benefit payments otherwise could have commenced under the terms of the
Plan in effect as of the Retroactive Annuity Starting Date.

(ii)    Any future periodic payments shall be the same as the future periodic
payments (if any) that would have been paid had payment actually begun on the
Retroactive Annuity Starting Date.

 

34



--------------------------------------------------------------------------------

(iii)    A make-up payment shall be made in an amount equal to any missed
payment or payments for the period from the Retroactive Annuity Starting Date to
the date of the actual make-up payment (with an appropriate interest adjustment
for that period).

(iv)    In determining whether any Retroactive Annuity Starting Date pension
(including the required interest adjustment for the make-up payment described
above) satisfies Code Section 415, the date that distribution commences shall be
treated as the Annuity Starting Date for all purposes, including the
determination of the applicable interest rate and the applicable mortality
table; provided, that this requirement shall not apply to any form of payment
if:

(A)    The form of payment would not have been subject to the present value
requirements under Regulation Section 1.417(e)-1(d)(6) had payment commenced on
the Retroactive Annuity Starting Date; and

(B)    The date payment commences in that form begins no more than twelve
(12) months after the Retroactive Annuity Starting Date.

(b)    The election of a Retroactive Annuity Starting Date shall be made in
writing in a manner prescribed by the Committee on a form that clearly states
that the Participant is electing a Retroactive Annuity Starting Date. No such
election shall be effective with respect to a married Participant unless his or
her spouse consents to such election as provided in Section 6.3(a); provided
that, this requirement shall not apply if the amount of the spouse’s survivor
annuity payments under the Retroactive Annuity Starting Date election is no less
than the survivor benefit amount the spouse would have been entitled to receive
under the Qualified Joint and Survivor Annuity with an Annuity Starting Date
after the date that the required written explanation was provided to the
Participant.

(c)    For any form of benefit that would have been subject to Code
Section 417(e)(3) had distribution commenced as of the Retroactive Annuity
Starting Date, the amount of the distribution must be no less than what the
amount would have been as of the date the distribution actually begins, using
the (i) applicable interest rate and the applicable mortality table in effect
under the Plan on that date and (ii) same annuity form in determining present
value.

(d)    If a Participant or a surviving spouse elects a Retroactive Annuity
Starting Date, the date that benefit payments actually begin shall be treated as
the Annuity Starting Date for purposes of satisfying the notice and other
requirements for commencing benefit payments to the Participant or surviving
spouse under this Article VI and Article VII.

(e)    For purposes of this Section, a Retroactive Annuity Starting Date means
an annuity starting date affirmatively elected by a Participant or surviving
spouse that (i) is on or before the date that the written explanation required
under Section 6.3 is provided

 

35



--------------------------------------------------------------------------------

and (ii) otherwise meets the requirements of this Section and Treasury
Regulations under Code Section 417.

 

36



--------------------------------------------------------------------------------

ARTICLE VII

PRE-RETIREMENT DEATH BENEFITS

7.1    Eligibility.  A death benefit shall be payable under Section 7.2 with
respect to a Participant if, on the date of his or her death:

(a)    he or she is an Employee who has met the requirements for normal or early
retirement under Sections 5.1 or 5.3;

(b)    he or she is an Employee not described in paragraph (a), above, who has a
nonforfeitable interest in his or her Accrued Benefit; or

(c)    he or she is a former Employee who has a nonforfeitable interest in his
or her Accrued Benefit and whose pension has not yet commenced to be paid.

7.2    Spousal Benefit.  Upon the death of a Participant described in
Section 7.1, the Participant’s surviving spouse, if living on the date set forth
in this Section, shall receive a lump sum distribution if applicable under
Section 6.5 or a pension in accordance with the following rules:

(a)    If the Participant is an Employee who has met the requirements for normal
or early retirement under Sections 5.1 or 5.3, the pension to the surviving
spouse shall begin as of the first day of the month following the Participant’s
date of death, shall end on the last day of the month in which the spouse’s
death occurs, and shall be in a monthly amount equal to the amount the spouse
would have received if the Participant had retired on the date of his or her
death and had elected an immediate pension in the form of a Qualified Joint and
Survivor Annuity beginning on the first day of the month following the day of
his or her death with the spouse as joint annuitant.

(b)    If the Participant is an Employee who has not met the requirements for
normal or early retirement under Sections 5.1 or 5.3 but at the time of death
has a nonforfeitable interest in his or her Accrued Benefit, the pension to the
surviving spouse shall begin on the first day of the month following the month
in which the Participant would have first met the requirements for early
retirement, shall end on the last day of the month in which the spouse’s death
occurs, and shall be in a monthly amount equal to the amount the spouse would
have received if (i) the Participant’s Severance had occurred on the date of his
or her death, (ii) the Participant had survived to meet the requirements for
early retirement, (iii) the Participant had elected an immediate pension in the
form of a Qualified Joint and Survivor Annuity beginning on the first day of the
month coincident with or next following his or her attainment of the earliest
retirement age with the spouse as joint annuitant, and (iv) the Participant had
died the day after the date his or her pension commenced.

(c)    If the Participant is a former Employee who retired under Section 5.1,
the pension to the surviving spouse shall begin as of the first day of the month
coincident with or next following the Participant’s date of death, shall end on
the last day of the

 

37



--------------------------------------------------------------------------------

month in which the spouse’s death occurs, and shall be in a monthly amount equal
to the amount the spouse would have received if the Participant had elected an
immediate pension in the form of a Qualified Joint and Survivor Annuity
beginning on the first day of the month coincident with or next following the
date of his or her death with the spouse as joint annuitant.

(d)    If the Participant is a former Employee who retired under Section 5.3,
the pension to the surviving spouse shall begin as of the first day of the month
coincident with or next following the Participant’s date of death, shall end on
the last day of the month in which the spouse’s death occurs, and shall be in a
monthly amount equal to the amount the spouse would have received if the
Participant had elected an immediate pension in the form of a Qualified Joint
and Survivor Annuity beginning on the first day of the month coincident with or
next following the date of his or her death with the spouse as joint annuitant.

(e)    If the Participant is a former Employee who did not meet the requirements
for normal or early retirement under Sections 5.1 or 5.3 but has a
nonforfeitable interest in his or her Accrued Benefit, the pension to the
surviving spouse shall begin on the first day of the month coincident with or
next following the date the Participant would have first met the requirements
for early retirement if he or she had not died but had lived, shall end on the
last day of the month in which the spouse’s death occurs, and shall be in a
monthly amount equal to the amount the spouse would have received if (i) the
Participant had survived to meet the requirements for early retirement, (ii) the
Participant had elected an immediate pension in the form of a Qualified Joint
and Survivor Annuity beginning on the first day of the month coincident with or
next following his or her attainment of the earliest retirement age with the
spouse as joint annuitant, and (iii) the Participant had died the day after the
date his or her pension commenced.

7.3    Alternate Death Benefit.  In lieu of the benefit provided in Section 7.2,
a Participant described in Section 7.1(a) may, at any time before his or her
pension commences, select a beneficiary or beneficiaries other than his or her
spouse for a survivor income benefit subject to Section 7.5. The monthly payment
to the beneficiary shall equal the payment the beneficiary would have received
and which would have been attributable to the Participant’s Accrued Benefit, if
the Participant had retired on the day of his or her death with a pension in the
form of a 50% joint and survivor annuity beginning as of the first day of the
month following the day of his or her death with the beneficiary as joint
annuitant.

7.4    Children’s Survivor Benefit.  In lieu of the benefit provided in
Section 7.2, a Participant described in Section 7.1(a) may, at any time before
his or her pension commences, select his or her child or children as beneficiary
or beneficiaries for the survivor income benefit subject to Section 7.5. The
aggregate monthly payment to the child or children shall equal the monthly
payment a surviving spouse of an age equal to that of the Participant would have
received under a 50% joint and survivor annuity and which would have been
attributable to the Participant’s Accrued Benefit, if the Participant had been
covered by Section 7.2 and had left such a surviving spouse. Payments to each
child shall continue during such child’s life or until the end of the month in
which the child attains age 19, whichever is earlier except that if the

 

38



--------------------------------------------------------------------------------

child is enrolled as a full-time student in an academic institution, payments
shall continue until the earlier of the end of the month in which the child
attains age 23 or the termination of the child’s education.

7.5    Waiver of Spousal Benefit.  An election under Section 7.3 or 7.4 shall be
effective with respect to a married Participant only if he or she waives the
benefit provided in Section 7.2 in accordance with the following rules:

(a)    A waiver shall be made in writing in a manner prescribed by the Committee
on a form that clearly states that the Participant is waiving the benefit
provided in Section 7.2. No such waiver shall be effective unless: (i) the
Participant’s spouse consents in writing to the waiver; (ii) the waiver election
designates the form of benefit and a specific beneficiary; (iii) the spouse’s
consent to the waiver acknowledges the effect of the waiver; and (iv) the
spouse’s consent is witnessed by a notary public or by a Plan representative. A
waiver without spousal consent shall be effective if the Sponsor determines
there is no spouse or the spouse cannot be located.

(b)    Each Participant and his or her spouse shall receive a written
explanation of the benefit provided in Section 7.2 which shall include: (i) the
terms and conditions of the benefit; (ii) the Participant’s right to make and
the effect of waiving the benefit; (iii) the rights of a spouse; and (iv) the
right to make, and the effect of, a revocation of a previous election to waive
the benefit. Such explanation shall be furnished to the Participant within the
applicable period. The term “applicable period” means, with respect to a
Participant, whichever of the following periods ends earliest: (i) the period
beginning with the first day of the Plan Year in which the Participant becomes a
Participant described in Section 7.1(a) and ending on the date of the
Participant’s death or (ii) the period beginning with the first day of the Plan
Year in which the Participant becomes a Participant described in Section 7.1(a)
and ending on the date his or her pension commences.

 

39



--------------------------------------------------------------------------------

ARTICLE VIII

CONTRIBUTIONS

8.1    Company Contributions.  The Company shall contribute each year an amount
actuarially determined to be sufficient to provide the benefits under the Plan.
Notwithstanding the foregoing, Company contributions for any Plan Year shall be
conditioned upon the deductibility of such contributions by the Company under
Code Section 404. The Company reserves the right, however, to reduce, suspend or
discontinue its contributions under the Plan for any reason at any time. Except
as provided in Section 8.3, it shall be impossible for any part of the Company’s
contributions to revert to the Company, or to be used for, or diverted to, any
purpose other than for the exclusive benefit of Participants and their
Beneficiaries.

8.2    Source of Benefits.  All benefits under the Plan shall be paid
exclusively from the Fund, and the Company shall have no duty to contribute
thereto except as provided in this Article.

8.3    Irrevocability.  The Company shall have no right or title to, nor
interest in, the Company contributions made to the Fund, and no part of the Fund
shall revert to the Company, except that on and after the Effective Date funds
may be returned to the Company as follows:

(a)    In the case of a contribution which is made by a mistake of fact, such
contribution may be returned to the Company within one year after it is made.

(b)    In the case of a contribution conditioned on the initial qualification of
the Plan under Code Section 401 (or any successor statute thereto), and the Plan
does not initially qualify upon the filing of a timely determination letter
request, such contribution may be returned to the Company within one year after
the date of denial of the initial qualification of the Plan.

(c)    In the case of a contribution conditioned on the deductibility thereof
under Code Section 404 (or any successor statute thereto), such contribution
shall, to the extent such deduction is disallowed, be returned to the Company
within one year after such disallowance.

(d)    In the case of a contribution conditioned on the initial qualification of
the Plan under Puerto Rico Code Section 1165 (or any successor statute thereto),
and the Plan does not initially qualify upon the filing of a timely
determination letter request, such contribution may be returned to the Company
within one year after the date of denial of the initial qualification of the
Plan, provided, such return of such contribution does not cause the Plan to be
disqualified under the Code.

(e)    In the case of a contribution conditioned on the deductibility thereof
under Puerto Rico Code Section 1023(n) (or any successor statute thereto), such
contribution shall, to the extent such deduction is disallowed, be returned to
the Company within one year after such disallowance, provided, such return of
such contribution does not cause the Plan to be disqualified under the Code.

 

40



--------------------------------------------------------------------------------

8.4    Funding-Based Limits on Benefits.

(a)    The provisions of this Section 8.4 shall apply notwithstanding any other
provision of the Plan. The following funding-based limitations shall apply to
the Plan in accordance with Code Section 436 (or any successor provision):

(i)    No amendment which has the effect of increasing the liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable shall take effect during any Plan Year in which such amendment
may not take effect under the funding-based limitations of Code Section 436(c);

(ii)    No “prohibited payment” (within the meaning of Code Section 436) or any
portion thereof shall be made under the Plan to a Participant with an annuity
starting date (as defined in applicable Treasury Regulations) on or after the
valuation date (or other applicable measurement date) in any Plan Year to the
extent that such payment or portion of such payment may not be made by the Plan
under the limitations of Code Section 436(d);

(iii)    Benefit accruals under the Plan shall cease as of the valuation date
(or other applicable measurement date) for the Plan Year in which such accruals
are prohibited by the funding-based limitations of Code Section 436(e); and

(iv)    No unpredictable contingent event benefit (within the meaning of Code
Section 436(b)) shall be payable under the Plan with respect to any event
occurring during any Plan Year in which such benefit may not be provided
pursuant to the funding-based limitations of Code Section 436(b).

(b)    The Company shall not be required (1) to make additional contributions to
the Plan, (2) to provide additional security to the Plan, or (3) to alter the
method or timing of any actuarial valuation, in order to avoid the application
of the funding-based limitations set forth in this Section 8.4 and Code
Section 436 (or any successor provision). Except to the extent required by law,
the Plan shall not (i) restore any benefits that did not accrue, or make any
payment in lieu of any benefits that are not paid, by reason of this Section 8.4
or Code Section 436 (or any successor provision), or (ii) provide any elections
to Employees, former Employees, spouses or Beneficiaries that are not required
by Code Section 436 (or any successor provision). The limitations described in
Sections 8.4(a)(i), 8.4(a)(iii) and 8.4(a)(iv) shall cease to apply with respect
to any Plan Year effective as of the time and in the manner provided in Code
Section 436 and regulations and rulings issued thereunder.

(c)    The foregoing provisions of this Section 8.4 are intended to incorporate
and comply with the requirements of Code Section 436 (or any successor
provision). The

 

41



--------------------------------------------------------------------------------

Company shall interpret and apply such provisions in accordance with such
section of the Code and the regulations, rulings and other guidance issued
thereunder.

 

42



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION

9.1    Appointment of Committee.  There is hereby created a committee (the
“Committee”) which shall exercise such powers and have such duties in
administering the Plan as are hereinafter set forth. The Board of Directors
shall determine the number of members of such Committee. The members of the
Committee shall be appointed by the Board of Directors and such Board shall from
time to time fill all vacancies occurring in said Committee. The members of the
Committee shall constitute the Named Fiduciaries of the Plan within the meaning
of Section 402(a)(2) of ERISA.

9.2    Appointment of Investment Subcommittee.  There is hereby created an
investment subcommittee of the Committee (hereinafter referred to as the
“Investment Subcommittee” for purposes of this Article IX) which shall exercise
management and control over the assets of the Trust. The Board of Directors,
acting through its Organization and Compensation Committee, shall determine the
number of members of the Investment Subcommittee. The members of the Investment
Subcommittee shall be appointed by the Board of Directors, acting through its
Organization and Compensation Committee, and shall from time to time appoint
such members to or fill any vacancies in the Investment Subcommittee. The
members of the Investment Subcommittee shall constitute the Named Fiduciaries of
the Plan within the meaning of Section 402(a)(2) of ERISA with respect to the
management and control of the assets of the Trust.

9.3    Transaction of Business.  The Committee and Investment Subcommittee shall
transact business as provided in paragraphs (a) and (b), respectively:

(a)    A majority of the Committee shall constitute a quorum for the transaction
of business. Actions of the Committee may be taken either by vote at a meeting
or in writing without a meeting. All action taken by the Committee at any
meeting shall be by a vote of the majority of those present at such meeting. All
action taken in writing without a meeting shall be by a vote of the majority of
those responding in writing. All notices, advices, directions and instructions
to be transmitted by the Committee shall be in writing and signed by or in the
name of the Committee. In all its communications with the Trustee, the Committee
may, by either of the majority actions specified above, authorize any one or
more of its members to execute any document or documents on behalf of the
Committee, in which event it shall notify the Trustee in writing of such action
and the name or names of its members so designated and the Trustee shall
thereafter accept and rely upon any documents executed by such member or members
as representing action by the Committee until the Committee shall file with the
Trustee a written revocation of such designation.

(b)    A majority of the Investment Subcommittee shall constitute a quorum for
the transaction of business. Actions of the Investment Subcommittee may be taken
either by vote at a meeting or in writing without a meeting. All action taken by
the Investment Subcommittee at any meeting shall be by a vote of the majority of
those present at such meeting. All action taken in writing without a meeting
shall be by a vote of the majority

 

43



--------------------------------------------------------------------------------

of those responding in writing. All notices, advices, directions and
instructions to be transmitted by the Investment Subcommittee shall be in
writing and signed by or in the name of the Investment Subcommittee. In all its
communications with the Trustee, the Investment Subcommittee may, by action
specified above, authorize any one or more of its members to execute any
document or documents on behalf of the Investment Subcommittee, in which event
it shall notify the Trustee in writing of such action and the name or names of
its members so designated and the Trustee shall thereafter accept and rely upon
any documents executed by such member or members as representing action by the
Investment Subcommittee until the Investment Subcommittee shall file with the
Trustee a written revocation of such designation.

9.4    Voting.  Any member of the Committee who is also a Participant hereunder
shall not be qualified to act or vote on any matter relating solely to himself
or herself, and upon such matter his or her presence at a meeting shall not be
counted for the purpose of determining a quorum. If, at any time a member of the
Committee is not so qualified to act or vote, the qualified members of the
Committee shall be reduced below two (2) and the Board of Directors shall
promptly appoint one or more special members to the Committee so that there
shall be at least one qualified member to act upon the matter in question. Such
special Committee members shall have power to act only upon the matter for which
they were especially appointed and their tenure shall cease as soon as they have
acted upon the matter for which they were especially appointed.

9.5    Responsibility of Committees.  The responsibilities of the Committee and
Investment Subcommittee shall be as provided in paragraphs (a) and (b),
respectively:

(a)    The authority to manage and control the operation and administration of
the Plan, the general administration of the Plan, the responsibility for
carrying out the Plan, and to the extent provided in Section 9.7(e), the
authority and responsibility to manage and control the assets of the Trust are
hereby delegated by the Board of Directors to and vested in the Committee except
to the extent reserved to the Board of Directors, the Sponsor, or the Company.
Subject to the limitations of the Plan, the Committee shall, from time to time,
establish rules for the performance of its functions and the administration of
the Plan. In the performance of its functions, the Committee shall not
discriminate in favor of Highly Compensated Employees.

(b)    The authority and responsibility to manage and control the assets of the
Trust are hereby delegated by the Board of Directors, acting through its
Organization and Compensation Committee, to and vested in the Investment
Subcommittee except to the extent reserved to the Board of Directors or the
Board of Directors, acting through its Organization and Compensation Committee,
or the Sponsor. Subject to the limitations of the Plan, the Investment
Subcommittee shall, from time to time, establish rules for the performance of
its functions.

9.6    Committee Powers.  The Committee shall have all discretionary powers
necessary to supervise the administration of the Plan and control its
operations. In addition to any discretionary powers and authority conferred on
the Committee elsewhere in the Plan or by law,

 

44



--------------------------------------------------------------------------------

the Committee shall have, but not by way of limitation, the following
discretionary powers and authority:

(a)    To designate agents to carry out responsibilities relating to the Plan,
other than fiduciary responsibilities as provided in Section 9.7.

(b)    To employ such legal, actuarial, medical, accounting, clerical, and other
assistance as it may deem appropriate in carrying out the provisions of the
Plan, including one or more persons to render advice with regard to any
responsibility any Named Fiduciary or any other fiduciary may have under the
Plan.

(c)    To establish rules and regulations from time to time for the conduct of
the Committee’s business and the administration and effectuation of the Plan.

(d)    To administer, interpret, construe, and apply the Plan and to decide all
questions which may arise or which may be raised under the Plan by any Employee,
Participant, former Participant, Beneficiary or other person whatsoever,
including but not limited to all questions relating to eligibility to
participate in the Plan, the amount of Benefit Years or Vesting Years of any
Participant, and the amount of benefits to which any Participant or his or her
Beneficiary may be entitled.

(e)    To determine the manner in which the assets of the Plan, or any part
thereof, shall be disbursed.

(f)    Subject to provisions (a) through (d) of Section 10.1, to make
administrative amendments to the Plan that do not cause a substantial increase
or decrease in benefit accruals to Participants and that do not cause a
substantial increase in the cost of administering the Plan.

(g)    To perform or cause to be performed such further acts as it may deem to
be necessary, appropriate or convenient in the efficient administration of the
Plan.

Any action taken in good faith by the Committee in the exercise of discretionary
powers conferred upon it by the Plan shall be conclusive and binding upon the
Participants and their Beneficiaries. All discretionary powers conferred upon
the Committee shall be absolute; provided, however, that all such discretionary
power shall be exercised in a uniform and nondiscriminatory manner.

9.7    Additional Powers of Committee.  In addition to any discretionary powers
or authority conferred on the Committee elsewhere in the Plan or by law, such
Committee shall have the following discretionary powers and authority:

(a)    To appoint one or more Investment Managers pursuant to Section 9.17 to
manage and control any or all of the assets of the Trust.

 

45



--------------------------------------------------------------------------------

(b)    To designate persons (other than the members of the Committee) to carry
out fiduciary responsibilities, other than any responsibility to manage or
control the assets of the Trust;

(c)    To allocate fiduciary responsibilities among the members of the
Committee, other than any responsibility to manage or control the assets of the
Trust;

(d)    To cancel any such designation or allocation at any time for any reason;

(e)    To exercise management and control over the assets of the Trust to the
extent provided in paragraph (a) above and in Section 9.9 (relating to review by
the Committee of the long-run and short-run financial needs of the Plan and the
determination of the funding policy for the Plan).

Any action under this Section 9.7 shall be taken in writing, and no designation
or allocation under paragraphs (a), (b) or (c) shall be effective until accepted
in writing by the indicated responsible person.

9.8    Investment Subcommittee Powers.  The Investment Subcommittee shall have
all discretionary powers necessary to manage and control the assets of the
Trust, including but not limited to, the following:

(a)    To exercise management and control over the assets of the Trust except to
the extent the Committee appoints an Investment Manager pursuant to
Section 9.7(a) and subject to the requirement that all action taken by the
Investment Subcommittee shall be in accordance and consistent with the funding
policy established by the Committee and shall be communicated to the Committee
at periodic intervals.

(b)    To employ consulting, actuarial, and other assistance as it may deem
appropriate in carrying out its responsibilities under the Plan, including one
or more persons to render advice with regard to any fiduciary responsibility the
Investment Subcommittee may have under the Plan.

(c)    To establish rules and regulations from time to time for the conduct of
the Investment Subcommittee’s business.

(d)    To direct the Trustee, in writing, from time to time, to invest and
reinvest the Trust Fund, or any part thereof, or to purchase, exchange, or lease
any property, real or personal, which the Investment Subcommittee may designate.
This shall include the right to direct the investment of all or any part of the
Trust in any one security or any one type of securities permitted hereunder.
Among the securities which the Investment Subcommittee may direct the Trustee to
purchase are “qualifying employer securities” as defined in ERISA
Section 407(d)(5).

 

46



--------------------------------------------------------------------------------

Any action taken in good faith by the Investment Subcommittee in the exercise of
discretionary powers conferred upon it by the Plan shall be conclusive and
binding upon the Participants and their Beneficiaries.

9.9    Periodic Review of Funding Policy.  Notwithstanding the delegation of
authority and responsibility to manage and control the assets of the Trust to
the Investment Subcommittee, the Committee, at periodic intervals, shall review
the long-run and short-run financial needs of the Plan and shall determine a
funding policy for the Plan consistent with the objectives of the Plan and the
minimum funding standards of ERISA, if applicable. In determining such funding
policy the Committee shall take into account, at a minimum, not only the
long-term investment objectives of the Trust Fund consistent with the prudent
management of the assets thereof, but also the short-run needs of the Plan to
pay benefits. All actions taken by the Committee with respect to the funding
policy of the Plan, including the reasons therefor, shall be fully reflected in
the minutes of the Committee.

9.10    Claims Procedures.  If a Participant or his or her Beneficiary believes
that he or she is being denied any rights or benefits under the Plan, the
Participant, Beneficiary, or in either case, his or her authorized
representative (the “Claimant”) shall follow the administrative procedures for
filing a claim for benefits as set forth in this Section. A claim for benefits
shall be in writing and shall be reviewed by the Committee or a claims official
designated by the Committee. The Committee or claims official shall review a
claim for benefits in accordance with the procedures established by the
Committee subject to the following administrative procedures set forth in this
Section.

(a)    The Committee shall furnish the Claimant with written or electronic
notice of the decision rendered with respect to a claim for benefits within
90 days following receipt by the Committee (or its delegate) of the claim unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In the event an extension is necessary, written or
electronic notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial 90 day period. The notice shall indicate the
special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed 90 days from the end of the initial 90 day period.

(b)    In the case of a denial of the Claimant’s claim, the written or
electronic notice of such denial shall set forth (i) the specific reasons for
the denial, (ii) references to the Plan provisions upon which the denial is
based, (iii) a description of any additional information or material necessary
for perfection of the claim (together with an explanation why such material or
information is necessary), (iv) an explanation of the Plan’s appeals procedures,
and (v) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA if his or her claim is denied upon appeal.

(c)    In the case of a denial of a claim, a Claimant who wishes to appeal the
decision shall follow the administrative procedures for an appeal as set forth
in Section 9.11 below.

 

47



--------------------------------------------------------------------------------

9.11    Appeals Procedures.  A Claimant who wishes to appeal the denial of his
or her claim for benefits shall follow the administrative procedures for an
appeal as set forth in this Section and shall exhaust such administrative
procedures prior to seeking any other form of relief. Appeals shall be reviewed
in accordance with the procedures established by the Committee subject to the
following administrative procedures set forth in this Section.

(a)    In order to appeal a decision rendered with respect to his or her claim
for benefits, a Claimant must file an appeal with the Committee in writing
within 60 days following his or her receipt of the notice of denial with respect
to the claim.

(b)    The Claimant’s appeal may include written comments, documents, records
and other information relating to his or her claim. The Claimant may review all
pertinent documents and, upon request, shall have reasonable access to or be
provided free of charge, copies of all documents, records, and other information
relevant to his or her claim.

(c)    The Committee shall provide a full and fair review of the appeal and
shall take into account all claim related comments, documents, records, and
other information submitted by the Claimant without regard to whether such
information was submitted or considered under the initial determination or
review of the initial determination. Where appropriate, the Committee will
overturn a notice of denial if it determines that an error was made in the
interpretation of the controlling plan documents or if the Committee determines
that an existing interpretation of the controlling plan documents should be
changed on a prospective basis. In the event the Claimant is a subordinate, as
determined by the Committee, to an individual conducting the review, such
individual shall recuse himself or herself from the review of the appeal.

(d)    The Committee shall furnish the Claimant with written or electronic
notice of the decision rendered with respect to an appeal within 60 days
following receipt by the Committee of the appeal unless the Committee determines
that special circumstances require an extension of time for processing the
appeal. In the event an extension is necessary, written or electronic notice of
the extension shall be furnished to the Claimant prior to the expiration of the
initial 60 day period. The notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision is
expected to be rendered. In no event shall the period of the extension exceed
60 days from the end of the initial 60 day period.

(e)    In the case of a denial of an appeal, the written or electronic notice of
such denial shall set forth (i) the specific reasons for the denial,
(ii) references to the Plan provisions upon which the denial is based, (iii) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relating to his or her claim for benefits, and (iv) a statement of
the Claimant’s right to bring a civil action under Section 502(a) of ERISA.

9.12    Limitation on Liability.  Each of the fiduciaries under the Plan shall
be solely responsible for its own acts and omissions and no fiduciary shall be
liable for any breach of

 

48



--------------------------------------------------------------------------------

fiduciary responsibility resulting from the act or omission of any other
fiduciary or person to whom fiduciary responsibilities have been allocated or
delegated pursuant to Section 9.2 or 9.7, except as provided in Sections 405(a)
and 405(c)(2)(A) or (B) of ERISA. Neither the Committee nor the Investment
Subcommittee shall have responsibility over assets as to which management and
control has been delegated to an Investment Manager appointed pursuant to
Section 9.17 hereof or as to which management and control has been retained by
the Trustee.

9.13    Indemnification and Insurance.  To the extent permitted by law, the
Company shall indemnify and hold harmless the Committee, the Investment
Subcommittee and each member thereof, the Board of Directors and each member
thereof, and such other persons as the Board of Directors may specify, from the
effects and consequences of his or her acts, omissions, and conduct in his or
her official capacity in connection with the Plan and Trust. To the extent
permitted by law, the Company may also purchase liability insurance for such
persons.

9.14    Compensation of Committee and Plan Expenses.  Members of the Committee
and the Investment Subcommittee shall serve as such without compensation unless
the Board of Directors shall otherwise determine, but in no event shall any
member of the Committee or Investment Subcommittee who is an Employee receive
compensation from the Plan for his or her services as a member of the Committee
or the Investment Subcommittee. All members shall be reimbursed for any
necessary expenditures incurred in the discharge of duties as members of the
Committee or the Investment Subcommittee. The compensation or fees, as the case
may be, of all officers, agents, counsel, the Trustee or other persons retained
or employed by the Committee or the Investment Subcommittee shall be fixed by
the Committee, subject to approval by the Board of Directors. The expenses
incurred in the administration and operation of the Plan, including but not
limited to the expenses incurred by the members of the Committee or the
Investment Subcommittee in exercising their duties, shall be paid by the Plan
from the Trust Fund, unless paid by the Company, provided, however, that the
Plan and not the Company shall bear the cost of interest and normal brokerage
charges which are included in the cost of securities purchased by the Trust Fund
(or charged to proceeds in the case of sales).

9.15    Resignation.  Any member of the Committee or Investment Subcommittee may
resign by giving fifteen (15) days notice to the Board of Directors, and any
member shall resign forthwith upon receipt of the written request of the Board
of Directors, whether or not said member is at that time the only member of the
Committee or the Investment Subcommittee.

9.16    Reliance Upon Documents and Opinions.  The members of the Committee, the
Investment Subcommittee, the Board of Directors, the Company and any person
delegated to carry out any fiduciary responsibilities under the Plan
(hereinafter a “delegated fiduciary”), shall be entitled to rely upon any
tables, valuations, computations, estimates, certificates and reports furnished
by any consultant, or firm or corporation which employs one or more consultants,
upon any opinions furnished by legal counsel, and upon any reports furnished by
the Trustee or any Investment Manager. The members of the Committee, the
Investment Subcommittee, the Board of Directors, the Company and any delegated
fiduciary shall be fully protected and shall not be liable in any manner
whatsoever for anything done or action taken or suffered in reliance upon any
such consultant, or firm or corporation which employs one or more consultants,
Trustee, Investment Manager, or counsel. Any and all such things done or such
action taken or suffered

 

49



--------------------------------------------------------------------------------

by the Committee, the Investment Subcommittee, the Board of Directors, the
Company and any delegated fiduciary shall be conclusive and binding on all
Employees, Participants, Beneficiaries, and any other persons whomsoever, except
as otherwise provided by law. The Committee, the Investment Subcommittee, and
any delegated fiduciary may, but are not required to, rely upon all records of
the Company with respect to any matter or thing whatsoever, and may likewise
treat such records as conclusive with respect to all Employees, Participants,
Beneficiaries, and any other persons whomsoever, except as otherwise provided by
law.

9.17    Appointment of Investment Manager.  From time to time the Committee, in
accordance with Section 9.7 hereof, may appoint one or more Investment Managers
who shall have investment management and control over assets of the Trust. The
Committee shall notify the Trustee of such assets of the appointment of the
Investment Manager. In the event more than one Investment Manager is appointed,
the Committee shall determine which assets shall be subject to management and
control by each Investment Manager and shall also determine the proportion in
which funds withdrawn or disbursed shall be charged against the assets subject
to each Investment Manager’s management and control. As shall be provided in any
contract between an Investment Manager and the Committee, such Investment
Manager shall hold a revocable proxy with respect to all securities which are
held under the management of such Investment Manager pursuant to such contract,
and such Investment Manager shall report the voting of all securities subject to
such proxy on an annual basis to the Committee.

 

50



--------------------------------------------------------------------------------

ARTICLE X

AMENDMENT AND ADOPTION OF PLAN

10.1    Right to Amend Plan.  The Sponsor, by resolution of the Board of
Directors, shall have the right to amend the Plan and any trust agreement with
the Trustee at any time and from time to time and in such manner and to such
extent as it may deem advisable, including retroactively, subject to the
following provisions:

(a)    No amendment shall have the effect of reducing any Participant’s vested
interest in the Plan or eliminating an optional form of distribution.

(b)    No amendment shall have the effect of diverting any part of the assets of
the Plan to persons or purposes other than the exclusive benefit of the
Participants or their Beneficiaries.

(c)    No amendment shall have the effect of increasing the duties or
responsibilities of a Trustee without its written consent.

(d)    No amendment shall result in discrimination in favor of officers,
shareholders, or other highly compensated or key employees.

The Committee shall have the right to amend the Plan, subject to paragraphs
(a) through (d) above, in accordance with the provisions of Section 9.6(f).

10.2    Adoption of Plan by Affiliated Companies.  Subject to approval by the
Board of Directors and consistent with the provisions of ERISA, an Affiliated
Company may adopt the Plan for all or any specified group of its Eligible
Employees by entering into an adoption agreement in the form and substance
prescribed by the Committee. The adoption agreement may include such
modification of the Plan provisions with respect to such Eligible Employees as
the Committee approves after having determined that no prohibited discrimination
or other threat to the qualification of the Plan is likely to result. The Board
of Directors may prospectively revoke or modify an Affiliated Company’s
participation in the Plan at any time and for any or no reason, without regard
to the terms of the adoption agreement, or terminate the Plan with respect to
such Affiliated Company’s Eligible Employees and Participants. By execution of
an adoption agreement (each of which by this reference shall become part of the
Plan), the Affiliated Company agrees to be bound by all the terms and conditions
of the Plan.

 

51



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION AND MERGER

11.1    Right to Terminate Plan.  The Sponsor, by resolution of the Board of
Directors, may terminate or partially terminate the Plan. If the Plan is
terminated or partially terminated, the assets of the Plan shall be allocated,
subject to Section 11.3, as provided in Section 4044 of the Employee Retirement
Income Security Act of 1974 (as it may be from time to time amended or construed
by any appropriate governmental agency or corporation), without subclasses.
Effective as of the first day of the sixth calendar year following the adoption
date of this amended and restated Plan, in the event of a termination of the
Plan (other than a partial termination), any amount remaining after all fixed
and contingent liabilities of the Plan have been satisfied shall revert to the
Company notwithstanding any provision in the Plan to the contrary. In the event
of a termination of the Plan (other than a partial termination) prior to the
first day of the sixth calendar year following the adoption date of this amended
and restated Plan, any amount remaining after all fixed and contingent
liabilities of the Plan have been satisfied shall be allocated to each
Participant in proportion to the present value of a benefit commencing at Normal
Retirement Date equal to such Participant’s Average Earnings times Benefit
Years. Any allocations under this Section to Participants with respect to whom
the Plan is terminating shall be nonforfeitable. Except as otherwise required by
law, the time and manner of distribution of the assets or the time and manner of
any reversion of assets to the Company shall be determined by the Sponsor by
amendment to the Plan.

11.2    Merger Restriction.  No merger or consolidation with, or transfer of any
of the Plan’s assets or liabilities to, any other plan shall occur at any time
unless each Participant would (if the Plan had then terminated) receive a
benefit immediately after the merger, consolidation, or transfer which is equal
to or greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer (if the Plan had then
terminated).

11.3    Effect on Trustee and Committee.  The Trustee and the Committee shall
continue to function as such for such period of time as may be necessary for the
winding up of the Plan and for the making of distributions in the manner
prescribed by the Board of Directors at the time of termination of the Plan.

11.4    Effect of Reorganization, Transfer of Assets or Change in Control.

(a)    In the event of a consolidation or merger of the Company, or in the event
of a sale and/or any other transfer of the operating assets of the Company, any
ultimate successor or successors to the business of the Company may continue the
Plan in full force and effect by adopting the same by resolution of its board of
directors and by executing a proper supplemental or transfer agreement with the
Trustee.

(b)    In the event of a Change in Control (as herein defined), all Participants
who were Participants on the date of such Change in Control shall become 100%
vested in their Accrued Benefit on the date of such Change in Control and in any
benefit accruals subsequent to the date of the Change in Control.
Notwithstanding the foregoing, the Board of Directors may, at its discretion,
amend or delete this paragraph (b) in its

 

52



--------------------------------------------------------------------------------

entirety prior to the occurrence of any such Change in Control. For the purpose
of this paragraph (b), “Change in Control” shall mean the following and shall be
deemed to occur if any of the following events occur:

(i)    Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
is or becomes the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities of
the Sponsor representing (1) 20% or more of the combined voting power of the
Sponsor’s then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within 30 days after the acquisition by a
majority of the Incumbent Board (as hereinafter defined) or (2) 33% or more of
the combined voting power of the Sponsor’s then outstanding voting securities,
without regard to whether such acquisition is approved by the Incumbent Board;

(ii)    Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Sponsor’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Sponsor, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall, for the purposes of
the Plan, be considered as though such person were a member of the Incumbent
Board of the Sponsor;

(iii)    The consummation of a merger, consolidation or reorganization involving
the Sponsor, other than one which satisfies both of the following conditions:

(A)    a merger, consolidation or reorganization which would result in the
voting securities of the Sponsor outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Sponsor or such other entity resulting
from the merger, consolidation or reorganization (the “Surviving Corporation”)
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Sponsor’s voting securities immediately before such merger, consolidation or
reorganization, and

(B)    a merger, consolidation or reorganization in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of

 

53



--------------------------------------------------------------------------------

securities of the Sponsor representing 20% or more of the combined voting power
of the Sponsor’s then outstanding voting securities; or

(iv)    The stockholders of the Sponsor approve a plan of complete liquidation
of the Sponsor or an agreement for the sale or other disposition by the Sponsor
of all or substantially all of the Sponsor’s assets.

Notwithstanding the preceding provisions of this paragraph (b), a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this paragraph (b) is (i) an underwriter or underwriting
syndicate that has acquired any of the Sponsor’s then outstanding voting
securities solely in connection with a public offering of the Sponsor’s
securities, (ii) the Sponsor or any subsidiary of the Sponsor or (iii) an
employee stock ownership plan or other employee benefit plan maintained by the
Sponsor or an Affiliated Company that is qualified under the provisions of the
Code. In addition, notwithstanding the preceding provisions of this paragraph
(b), a Change in Control shall not be deemed to have occurred if the Person
described in the preceding provisions of this paragraph (b) becomes a Beneficial
Owner of more than the permitted amount of outstanding securities as a result of
the acquisition of voting securities by the Sponsor or an Affiliated Company
which, by reducing the number of voting securities outstanding, increases the
proportional number of shares beneficially owned by such Person, provided, that
if a Change in Control would occur but for the operation of this sentence and
such Person becomes the Beneficial Owner of any additional voting securities
(other than through the exercise of options granted under any stock option plan
of the Sponsor or through a stock dividend or stock split), then a Change in
Control shall occur.

(c)    For purposes of this Section 11.4, a Change of Control shall not be
deemed to have occurred upon the distribution of the stock of Advanced Medical
Optics, Inc. on June 29, 2002 by the Sponsor to its stockholders.

11.5    Termination Restrictions.  The following termination restrictions shall
apply:

(a)    In the event the Plan is terminated, the Accrued Benefit of any Highly
Compensated Employee (active or former) shall be limited to an Accrued Benefit
that is nondiscriminatory under Code Section 401(a)(4).

(b)    The Accrued Benefit distributed to any of the 25 most Highest Compensated
Employees (active or former) with the greatest Earnings in the current or any
prior year shall be restricted so that the annual payments to such Highest
Compensated Employee are no greater than an amount equal to the payment that
would be made on behalf of the Highly Compensated Employee under a straight life
annuity that is the actuarial equivalent of the sum of the Highly Compensated
Employee’s Accrued Benefit, other benefits under the Plan (other than social
security supplement, within the meaning of Section 1.411(a)-7(c)(4)(ii) of the
Income Tax Regulations), and the amount that he or she is entitled to receive
under a social security supplement.

 

54



--------------------------------------------------------------------------------

(c)    Paragraph (b) shall not apply if:

(i)    After payment of the Accrued Benefit to an Employee described in
paragraph (a), the value of Plan assets equals or exceeds 110% of the value of
current liabilities, as defined in Code Section 412(1)(7),

(ii)    The value of the Accrued Benefit for an Employee described in
paragraph (a) is less than 1% of the value of current liabilities before
distribution, or

(iii)    The value of the Accrued Benefit payable under the Plan to an Employee
described in paragraph (b) does not exceed $3,500.

For purposes of this paragraph (c), the Accrued Benefit includes loans in excess
of the amount set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living Employee, and any death benefits not
provided for by insurance on the Employee’s life.

 

55



--------------------------------------------------------------------------------

ARTICLE XII

TOP-HEAVY RULES

12.1    Applicability.  Notwithstanding any provision in the Plan to the
contrary, and subject to the limitations set forth in Section 12.7, the
requirements of Sections 12.4, 12.5, and 12.6 shall apply under the Plan in the
case of any Plan Year in which the Plan is determined to be a Top-Heavy Plan
under the rules of Section 12.3. For the purpose of this Article XII, the term
“Company” shall mean the Sponsor and any Affiliated Company whether or not such
Affiliated Company has adopted the Plan.

12.2    Definitions.  For purposes of this Article XII, the following special
definitions and rules shall apply:

(a)    The term “Key Employee” means any Employee or former Employee (including
any deceased Employee) who, at any time during the Plan Year that includes the
Determination Date, was an officer of the Company having annual Compensation
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002), a Five Percent Owner of the Company, or an
One Percent Owner of the Company having annual Compensation of more than
$150,000.

(b)    The term “Five Percent Owner” means any person who owns (or is considered
as owning within the meaning of Code Section 318) more than 5% of the
outstanding stock of the Company or stock possessing more than 5% of the total
combined voting power of all stock of the Company.

(c)    The term “One Percent Owner” means any person who would be described in
paragraph (b) if “1%” were substituted for “5%” each place where it appears
therein.

(d)    The term “Non-Key Employee” means any Employee who is not a Key Employee.

(e)    The term “Determination Date” means, with respect to any plan year, the
last day of the preceding plan year. In the case of the first plan year of any
plan, the term “Determination Date” shall mean the last day of that plan year.

(f)    The term “Aggregation Group” means (i) each qualified plan of the Company
in which at least one Key Employee participates or participated at any time
during the determination period (regardless of whether the plan has terminated),
and (ii) any other qualified plan of the Company which enables a plan described
in clause (i) to meet the requirements of Code Sections 401(a)(4) or 410. Any
plan not required to be included in an Aggregation Group under the preceding
rules may be treated as being part of such group if the group would continue to
meet the requirements of Code Sections 401(a)(4) and 410 with the plan being
taken into account.

 

56



--------------------------------------------------------------------------------

(g)    For purposes of determining ownership under paragraphs (a), (b) and
(c) above, the following special rules shall apply: (i) Code
Section 318(a)(2)(C) shall be applied by substituting “5%” for “50%”, and
(ii) the aggregation rules of Code Sections 414(b), (c) and (m) shall not apply,
with the result that the ownership tests of this Section 12.2 shall apply
separately with respect to each Affiliated Company.

(h)    The terms “Key Employee” and “Non-Key Employee” shall include their
Beneficiaries, and the definitions provided under this Section 12.2 shall be
interpreted and applied in a manner consistent with the provisions of Code
Section 416(i) and the regulations thereunder.

(i)    For purposes of this Article XII, an Employee’s Compensation shall be
determined in accordance with the rules of Code Section 415 and the regulations
thereunder.

12.3    Top-Heavy Status.

(a)    The term “Top-Heavy Plan” means, with respect to any Plan Year:

(i)    Any defined benefit plan if, as of the Determination Date, the present
value of the cumulative accrued benefits under the plan for Key Employees
exceeds 60% of the present value of the cumulative accrued benefits under the
plan for all Employees; and

(ii)    Any defined contribution plan if, as of the Determination Date, the
aggregate of the account balances of Key Employees under the plan exceeds 60% of
the aggregate of the account balances of all Employees under the plan.

In applying the foregoing provisions of this paragraph (a), the valuation date
to be used in valuing Plan assets shall be (i) in the case of a defined benefit
plan, the same date which is used for computing costs for minimum funding
purposes, and (ii) in the case of a defined contribution plan, the most recent
valuation date within a 12-month period ending on the applicable Determination
Date.

(b)    Each plan maintained by the Company required to be included in an
Aggregation Group shall be treated as a Top-Heavy Plan if the Aggregation Group
is a Top-Heavy Group.

(c)    The term “Top-Heavy Group” means any Aggregation Group if the sum (as of
the Determination Date) of (i) the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans included in the
group, and (ii) the aggregate of the account balances of Key Employees under all
defined contribution plans included in the group exceeds 60% of a similar sum
determined for all Employees. For purposes of determining the present value of
the cumulative accrued benefit of any Employee, or the amount of the account
balance of any Employee, such present value or amount shall be increased by the
aggregate distributions made with respect to the

 

57



--------------------------------------------------------------------------------

Employee under the plan (including a terminated plan which, had it not been
terminated, would have been aggregated with the plan under Code
Section 416(g)(2)(A)(i)) during the one year period ending on the Determination
Date. In the case of distributions made for a reason other than severance from
employment, death, or disability, the preceding sentence shall be applied by
substituting “5-year period” for “1-year period.” Any rollover contribution or
similar transfer initiated by the Employee and made after December 31, 1983, to
a plan shall not be taken into account with respect to the transferee plan for
purposes of determining whether such plan is a Top-Heavy Plan (or whether any
Aggregation Group which includes such plan is a Top-Heavy Group).

(d)    If any individual is a Non-Key Employee with respect to any plan for any
plan year, but the individual was a Key Employee with respect to the plan for
any prior plan year, any accrued benefit for the individual (and the account
balance of the individual) shall not be taken into account for purposes of this
Section 12.3.

(e)    If any individual has not performed services for the Company at any time
during the one year period ending on the Determination Date, any accrued benefit
for such individual (and the account balance of the individual) shall not be
taken into account for purposes of this Section 12.3.

(f)    In applying the foregoing provisions of this Section, the accrued benefit
of a Non-Key Employee shall be determined (i) under the method, if any, which is
used for accrual purposes under all plans of the Company and any Affiliate, or
(ii) if there is no such uniform method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under Code Section 411(b)(1)(C).

(g)    For all purposes of this Article XII, the definitions provided under this
Section 12.3 shall be applied and interpreted in a manner consistent with the
provisions of Code Section 416(g) and the Regulations thereunder.

12.4    Minimum Benefit.

(a)    The Plan shall provide a minimum benefit for each Participant who is not
classified as a “Key Employee.” This minimum benefit, when expressed as an
annual retirement benefit payable in the form of a single life annuity beginning
when the Participant attains Age 65, shall not be less than the Participant’s
average annual compensation during the period of consecutive years (not
exceeding five (5)) during which the Participant had the greatest aggregate
compensation from the Company multiplied by the lesser of:

(i)    Two percent (2%) multiplied by the number of his or her Vesting Years; or

(ii)    Twenty percent (20%).

 

58



--------------------------------------------------------------------------------

(b)    For purposes of this Section 12.4, Vesting Years shall be determined
under Code Sections 411(a)(4), (5), and (6), but excluding:

(i)    Any Vesting Year if the Plan was not a Top-Heavy Plan for the Plan Year
ending during such Vesting Year;

(ii)    Any Vesting Year which was completed in a Plan Year beginning before
January 1, 1984; and

(iii)    Any Vesting Year which was completed in a Plan Year beginning on or
after January 1, 2002 during which the Plan benefits (within the meaning of Code
Section 410(b)) no Key Employee or former Key Employee.

(c)    The Participant’s minimum benefit determined under this Section 12.4
shall be calculated without regard to any Social Security benefits payable to
the Participant.

(d)    In the event a Participant is covered by both a defined contribution and
a defined benefit plan maintained by the Company, both of which are determined
to be Top-Heavy Plans, the Company shall satisfy the minimum benefit
requirements of Code Section 416 by providing (in lieu of the minimum
contribution described under the defined contribution plan) a minimum benefit
under the Plan so as to prevent the duplication of required minimum benefits
hereunder.

12.5    Maximum Benefit.

(a)    Except as set forth below, in the case of any Top-Heavy Plan the rules of
Sections 5.7(a)(i) and 5.7(b) shall be applied by substituting “1.0” for “1.25.”

(b)    The rule set forth in paragraph (a) above shall not apply if the
requirements of both subparagraphs (i) and (ii) are satisfied.

(i)    The requirements of this subparagraph (i) are satisfied if the rules of
Section 12.4(a) above would be satisfied after substituting “three percent (3%)”
for “two percent (2%)” where it appears therein and by increasing (but not by
more than ten (10) percentage points) twenty percent (20%) by one (1) percentage
point for each year for which the Plan is a Top Heavy Plan.

(ii)    The requirements of this subparagraph (ii) are satisfied if the Plan
would not be a Top-Heavy Plan if “ninety percent (90%)” were substituted for
“sixty percent (60%)” each place it appears in Sections 12.3(a) and 12.3(c).

(c)    The rules of paragraph (a) shall not apply with respect to any Employee
as long as there are no —

 

59



--------------------------------------------------------------------------------

(i)    Company contributions, forfeitures, or voluntary nondeductible
contributions allocated to the Employee under a defined contribution plan
maintained by the Company, or

(ii)    Accruals by the Employee under a defined benefit plan maintained by the
Company.

(d)    In the case where the Plan is subject to the rules of paragraph (a)
above, the transition fraction rules of Code Section 415(e)(6) shall be applied
by substituting “$41,500” for “$51,875.”

12.6    Minimum Vesting Rules.

(a)    For any Plan Year in which it is determined that the Plan is a Top-Heavy
Plan, the vesting schedule of the Plan shall be changed to that set forth below
(unless the Plan’s vesting schedule otherwise provides for vesting at a rate at
least as rapid as that set forth below):

 

Number of Vesting Years

   Nonforfeitable Percentage

Less than 3 years

       0%

3 or more

   100%

(b)    If the Plan ceases to be a Top-Heavy Plan, the vesting schedule of the
Plan shall (for such Plan Years as the Plan is not a Top-Heavy Plan) revert to
that provided in Section 5.11 (the “Regular Vesting Schedule”). If such
reversion to the Regular Vesting Schedule is deemed to constitute a vesting
schedule change that is attributable to a Plan amendment (within the meaning of
Code Section 411(a)(10)), then such reversion to said Regular Vesting Schedule
shall be subject to the requirements of Code Section 411(a)(10). For such
purposes, the date of the adoption of such deemed amendment shall be the
Determination Date as of which it is determined that the Plan has ceased to be a
Top-Heavy Plan.

12.7    Noneligible Employees.  The rules of this Article XII shall not apply to
any Employee included in a unit of employees covered by a collective bargaining
agreement between employee representatives and one or more employers if
retirement benefits were the subject of good faith bargaining between such
employee representatives and the employer or employers.

 

60



--------------------------------------------------------------------------------

ARTICLE XIII

RESTRICTION ON ASSIGNMENT OR

OTHER ALIENATION OF PLAN BENEFITS

13.1    General Restrictions Against Alienation.

(a)    The interest of any Participant or his or her Beneficiary in the income,
benefits, payments, claims or rights hereunder, or in the Trust Fund, shall not
in any event be subject to sale, assignment, hypothecation, or transfer. Each
Participant and Beneficiary is prohibited from anticipating, encumbering,
assigning, or in any manner alienating his or her interest under the Trust Fund,
and is without power to do so. The interest of any Participant or Beneficiary
shall not be liable or subject to his or her debts, liabilities, or obligations,
now contracted, or which may hereafter be contracted, and such interest shall be
free from all claims, liabilities, or other legal process now or hereafter
incurred or arising. Neither the interest of a Participant or Beneficiary, nor
any part thereof, shall be subject to any judgment rendered against any such
Participant or Beneficiary. Notwithstanding the foregoing, a Participant’s or
Beneficiary’s interest in the Plan may be subject to the enforcement of a
Federal tax levy made pursuant to Code Section 6331 or the collection by the
United States on a judgment resulting from an unpaid tax assessment.

(b)    In the event any person attempts to take any action contrary to this
Article XIII, such action shall be null and void and of no effect, and the
Company, the Committee, the Trustee and all Participants and their
Beneficiaries, may disregard such action and are not in any manner bound
thereby, and they, and each of them, shall suffer no liability for any such
disregard thereof, and shall be reimbursed on demand out of the Trust Fund for
the amount of any loss, cost or expense incurred as a result of disregarding or
of acting in disregard of such action.

(c)    The foregoing provisions of this Section shall be interpreted and applied
by the Committee in accordance with the requirements of Code Section 401(a)(13)
and Section 206(d) of ERISA as construed and interpreted by authoritative
judicial and administrative rulings and regulations.

13.2    Qualified Domestic Relations Orders.  The rule set forth in Section 13.1
above shall not apply with respect to a “Qualified Domestic Relations Order” as
described below.

(a)    A “Qualified Domestic Relations Order” is a judgment, decree, or order
(including approval of a property settlement agreement) that:

(i)    Creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable under this Plan with respect to a Participant,

 

61



--------------------------------------------------------------------------------

(ii)    Relates to the provision of child support, alimony payments, or marital
property rights to a spouse, former spouse, child or other dependent of a
Participant,

(iii)    Is made pursuant to a State domestic relations law (including a
community property law), and

(iv)    Clearly specifies: (1) the name and last known mailing address (if any)
of the Participant and the name and mailing address of each Alternate Payee
covered by the order (if the Committee does not have reason to know that address
independently of the order); (2) the amount or percentage of the Participant’s
benefits to be paid to each Alternate Payee, or the manner in which the amount
or percentage is to be determined; (3) the number of payments or period to which
the order applies; and (4) each plan to which the order applies.

For purposes of this Section 13.2, “Alternate Payee” means any spouse, former
spouse, child or other dependent of a Participant who is recognized by a
domestic relations order as having a right to receive all, or a portion of, the
benefits payable with respect to the Participant.

(b)    A domestic relations order is not a Qualified Domestic Relations Order if
it requires:

(i)    The Plan to provide any type or form of benefit, or any option, not
otherwise provided under the Plan;

(ii)    The Plan to provide increased benefits; or

(iii)    The payment of benefits to an Alternate Payee that are required to be
paid to another Alternate Payee under a previous Qualified Domestic Relations
Order.

(c)    A domestic relations order shall not be considered to fail to satisfy the
requirements of paragraph (b)(i) above with respect to any payment made before a
Participant has separated from service solely because the order requires that
payment of benefits be made to an Alternate Payee:

(i)    On or after the date on which the Participant attains (or would have
first attained) his earliest retirement age (as defined in Code
Section 414(p)(4)(B));

(ii)    As if the Participant had retired on the date on which such payment is
to begin under such order (but taking into account only the present value of
accrued benefits and not taking into account the present value of any subsidy
for early retirement benefits); and

 

62



--------------------------------------------------------------------------------

(iii)    In any form in which such benefits may be paid under the Plan to the
Participant (other than in the form of a joint and survivor annuity with respect
to the Alternate Payee and his or her subsequent spouse).

Notwithstanding the foregoing, if the Participant dies before his or her
earliest retirement age (as defined in Code Section 414(p)(4)(B)), the Alternate
Payee is entitled to benefits only if the Qualified Domestic Relations Order
requires survivor benefits to be paid to the Alternate Payee.

(d)    To the extent provided in any Qualified Domestic Relations Order, the
former spouse of a Participant shall be treated as a surviving spouse of the
Participant for purposes of applying the rules (relating to minimum survivor
annuity requirements) of Code Sections 401(a)(11) and 417, and any current
spouse of the Participant shall not be treated as a spouse of the Participant
for such purposes.

(e)    In the case of any domestic relations order received by the Plan, the
Committee shall promptly notify the Participant and any Alternate Payee of the
receipt of the order and the Plan’s procedures for determining the qualified
status of domestic relations orders. Within a reasonable period after the
receipt of the order, the Committee shall determine whether the order is a
Qualified Domestic Relations Order and shall notify the Participant and each
Alternate Payee of such determination.

(f)    The Committee shall establish reasonable procedures to determine the
qualified status of domestic relations orders and to administer distributions
under Qualified Domestic Relations Orders. During any period in which the issue
of whether a domestic relations order is a Qualified Domestic Relations Order is
being determined (by the Committee, by a court of competent jurisdiction, or
otherwise), the Committee shall segregate in a separate account in the Plan (or
in an escrow account) the amounts which would have been payable to the Alternate
Payee during the period if the order had been determined to be a Qualified
Domestic Relations Order. If within the 18 Month Period (as defined below), the
order (or modification thereof) is determined to be a Qualified Domestic
Relations Order, the Committee shall pay the segregated amounts (plus any
interest thereon) to the person or persons entitled thereto. However, if within
the 18 Month Period (i) it is determined that the order to not a Qualified
Domestic Relations Order, or (ii) the issue as to whether the order is a
Qualified Domestic Relations Order is not resolved, then the Committee shall pay
the segregated amounts (plus any interest thereon) to the person or persons who
would have been entitled to the amounts if there had been no order (assuming
such benefits were otherwise payable). Any determination that an order is a
Qualified Domestic Relations Order that is made after the close of the 18 Month
Period shall be applied prospectively only. For purposes of this Section 13.2,
the “18 Month Period” shall mean the 18 month period beginning with the date on
which the first payment would be required to be made under the domestic
relations order.

 

63



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

14.1    No Right of Employment Hereunder.  The adoption and maintenance of the
Plan and Trust shall not be deemed to constitute a contract of employment or
otherwise between the Company and any Employee or Participant, or to be a
consideration for, or an inducement or condition of, any employment. Nothing
contained herein shall be deemed to give any Employee the right to be retained
in the service of the Company or to interfere with the right of the Company to
discharge, with or without cause, any Employee or Participant at any time, which
right is hereby expressly reserved.

14.2    Effect of Article Headings.  Article headings are for convenient
reference only and shall not be deemed to be a part of the substance of this
instrument or in any way to enlarge or limit the contents of any Article.

14.3    Limitation on Company Liability.  Any benefits payable under the Plan
shall be paid or provided for solely from the Plan and the Company assumes no
liability or responsibility therefor.

14.4    Interpretation.  The provisions of the Plan shall in all cases be
interpreted in a manner that is consistent with the Plan satisfying the
requirements of Code Section 401(a) and related statutes for qualification as a
defined benefit plan.

14.5    Withholding For Taxes.  Any payments from the Trust Fund may be subject
to withholding for taxes as may be required by any applicable federal or state
law.

14.6    California Law Controlling.  All legal questions pertaining to the Plan
which are not controlled by ERISA shall be determined in accordance with the
laws of the State of California and all contributions made hereunder shall be
deemed to have been made in that State.

14.7    Plan and Trust as One Instrument.  The Plan and any trust agreement
adopted hereunder shall be construed together as one instrument. In the event
that any conflict arises between the terms and/or conditions of any trust
agreement with the Trustee and the Plan, the provisions of the Plan shall
control, except that with respect to the duties and responsibilities of the
Trustee, the trust agreement shall control.

14.8    Invalid Provisions.  If any paragraph, section, sentence, clause or
phrase contained in the Plan shall become illegal, null or void or against
public policy, for any reason, or shall be held by any court of competent
jurisdiction to be incapable of being construed or limited in a manner to make
it enforceable, or is otherwise held by such court to be illegal, null or void
or against public policy, the remaining paragraphs, sections, sentences, clauses
or phrases contained in the Plan shall not be affected thereby.

14.9    Counterparts.  This instrument may be executed in one or more
counterparts each of which shall be legally binding and enforceable.

 

64



--------------------------------------------------------------------------------

14.10    Forfeitures.  All forfeitures arising under the Plan shall be used as
soon as possible to reduce the Company’s contributions and shall not be applied
to increase the benefits any person would otherwise receive under the Plan.

14.11    Facility of Payment.  If the Committee deems any person incapable of
receiving benefits to which he is entitled by reason of minority, illness,
infirmity, or other incapacity, it may direct that payment be made directly for
the benefit of such person or to any person selected by the Committee to
disburse it, whose receipt shall be a complete acquittance therefor. Such
payments shall, to the extent thereof, discharge all liability of the Company
and the party making the payment.

14.12    Lapsed Benefits.

(a)    In the event that a benefit is payable under the Plan to a Participant
and after reasonable efforts the Participant cannot be located for the purpose
of paying the benefit during a period of three consecutive years, the
Participant shall be presumed dead and the benefit (if any) shall, upon the
termination of that three year period, be paid to the Participant’s Beneficiary.

(b)    If any eligible Beneficiary cannot be located for the purpose of paying
the benefit for the following two years, then the benefit shall be forfeited and
applied in accordance with the provisions of Section 14.10.

(c)    Notwithstanding the foregoing rules, if after such a forfeiture the
Participant or an eligible Beneficiary shall claim the forfeited benefit, the
amount forfeited shall be reinstated and paid to the claimant as soon as
practical following the claimant’s production of reasonable proof of his or her
identity and entitlement to the benefit (determined pursuant to the Plan’s
normal claim review procedures under Sections 9.8 and 9.9).

(d)    The Committee shall direct the Trustee with respect to the procedures to
be followed concerning a missing Participant (or Beneficiary), and the Company
shall be obligated to contribute to the Trust Fund any amounts necessary after
the application of Section 14.10 to pay any reinstated benefit after it has been
forfeited pursuant to the provisions of this Section.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this instrument, evidencing
the terms of the Allergan, Inc. Pension Plan as restated this 10 day of
November, 2010.

 

ALLERGAN, INC. By:       /s/ Scott D. Sherman  

Scott D. Sherman

Executive Vice President, Human Resources

 

66



--------------------------------------------------------------------------------

APPENDIX A

A.1    The Actuarial Equivalent of a benefit other than a lump sum shall be
determined as follows:

(a)    For Annuity Starting Dates on or after July 1, 2002, the Actuarial
Equivalent of a benefit other than a lump sum shall be determined by applying a
7% interest rate and the 1994 Group Annuity Reserving Table; provided, however,
the Actuarial Equivalent of a contingent benefit option which provides a benefit
following a Participant’s death to the Participant’s surviving spouse shall be
determined by the factors set forth in Table I under this Appendix A if greater.

(b)    For Annuity Starting Dates commencing as of the Plan’s Original Effective
Date and ending June 30, 2002, the Actuarial Equivalent of a benefit other than
a lump sum shall be determined by applying a 7% interest rate and the 1971 GAM
Mortality Table — Males (age set-back 2 years); provided, however, the Actuarial
Equivalent of a contingent benefit option which provides a benefit following a
Participant’s death to the Participant’s surviving spouse shall be determined by
the factors set forth in Table II under this Appendix A.

A.2    The Actuarial Equivalent of a Participant’s nonforfeitable Accrued
Benefit payable in the form of a lump sum benefit shall, for purposes of
Section 6.5, be determined as follows:

(a)    The Actuarial Equivalent for a lump sum benefit with an Annuity Starting
Date on or after January 1, 2008 shall mean an amount of equal actuarial value
based on the Applicable Mortality Table and the Applicable Interest Rate where:

(i)    “Applicable Mortality Table” is the table prescribed by the Secretary of
the Treasury pursuant to Code Section 417(e)(3); and

(ii)    “Applicable Interest Rate” is the interest rate set forth in Code
Section 417(e)(3) for:

(A)    the December prior to the Plan Year in which the Annuity Starting Date
occurs for Annuity Starting Dates prior to January 1, 2011; and

(B)    for the third full month preceding the first day of the calendar quarter
in which the Annuity Starting Date occurs for Annuity Starting Dates on or after
January 1, 2011; provided, however, that for Annuity Starting Dates during the
2011 Plan Year, the Applicable Interest Rate shall be either the rate under
section A.2.(ii)(A) or this section A.2.(ii)(B), whichever produces the greater
benefit.

 

A-1



--------------------------------------------------------------------------------

(b)    The Actuarial Equivalent of a lump sum benefit with an Annuity Starting
Date on or after July 1, 2002 and prior to January 1, 2008 shall mean an amount
of equal actuarial value based on the Applicable Mortality Table and the
Applicable Interest Rate where:

(i)    “Applicable Mortality Table” means the 1994 Group Annuity Reserving
Table; and

(ii)    “Applicable Interest Rate” means the annual interest rate on 30-year
Treasury securities as specified by the Commissioner of Internal Revenue for the
first full calendar month preceding the Plan Year that contains the annuity
starting date.

(c)    The Actuarial Equivalent of a lump sum benefit with an Annuity Starting
Date on or after January 1, 1995 and prior to July 1, 2002 shall mean an amount
of equal actuarial value based on the Applicable Mortality Table and the
Applicable Interest Rate where:

(i)    “Applicable Mortality Table” means the 1983 Group Annuity Mortality
Table; and

(ii)    “Applicable Interest Rate” means the annual interest rate on 30-year
Treasury securities as specified by the Commissioner of Internal Revenue for the
first full calendar month preceding the Plan Year that contains the annuity
starting date.

(d)    The Actuarial Equivalent of a lump sum benefit with an Annuity Starting
Date prior to January 1, 1995, shall mean an amount equal to the actuarial value
based on the interest rate(s) which would be used (as of the first day of the
Plan Year in which falls the annuity starting date) by the Pension Benefits
Guaranty Corporation (PBGC) for a trusteed single-employer plan to value a
benefit upon termination of an insufficient trusteed single-employer plan and
the 1971 GAM Mortality Table – Males (age set-back 2 years).

A.3    The Actuarial Equivalent of a Participant’s pension payable in the form
of a level income option under Section 6.4(iv) with an Annuity Starting Date on
or after January 1, 2009, shall be the greater of the benefit determined using
the interest and mortality factors set forth in Section A.1(a) or the benefit
using the interest and mortality factors set forth Section A.2(a) of this
Appendix A.

 

A-2



--------------------------------------------------------------------------------

ATTACHMENT TO APPENDIX A

TABLE I

OPTIONAL BENEFIT FORM FACTORS

(TO BE APPLIED TO STRAIGHT LIFE ANNUITY)

7%/1994 Group Annuity Reserving Table

 

Retiree

Age

 

50%

J&S

 

66-2/3%

J&S

 

75%

J&S

 

100%

J&S

 

5 Yr

C&C

 

10 Yr

C&C

 

15 Yr

C&C

 

20 Yr

C&C

35

  0.984   0.979   0.977   0.969   1.000   0.998   0.997   0.994

36

  0.984   0.978   0.976   0.968   1.000   0.998   0.996   0.994

37

  0.983   0.977   0.974   0.966   1.000   0.998   0.996   0.994

38

  0.982   0.976   0.973   0.964   1.000   0.998   0.996   0.993

39

  0.981   0.974   0.971   0.962   0.999   0.998   0.995   0.992

40

  0.980   0.973   0.970   0.960   0.999   0.998   0.995   0.992

41

  0.979   0.972   0.968   0.958   0.999   0.998   0.995   0.991

42

  0.977   0.970   0.967   0.956   0.999   0.997   0.994   0.990

43

  0.976   0.968   0.965   0.953   0.999   0.997   0.994   0.989

44

  0.975   0.967   0.963   0.951   0.999   0.997   0.993   0.987

45

  0.973   0.965   0.961   0.948   0.999   0.996   0.992   0.986

46

  0.972   0.963   0.959   0.946   0.999   0.996   0.991   0.984

47

  0.970   0.961   0.956   0.943   0.999   0.996   0.990   0.982

48

  0.969   0.959   0.954   0.939   0.999   0.995   0.989   0.980

49

  0.967   0.957   0.951   0.936   0.999   0.995   0.988   0.977

50

  0.965   0.954   0.949   0.933   0.998   0.994   0.986   0.974

51

  0.963   0.952   0.946   0.929   0.998   0.993   0.984   0.971

52

  0.961   0.949   0.943   0.925   0.998   0.992   0.982   0.967

53

  0.959   0.946   0.940   0.921   0.998   0.991   0.979   0.963

54

  0.957   0.943   0.937   0.917   0.997   0.990   0.976   0.958

55

  0.954   0.940   0.933   0.913   0.997   0.988   0.973   0.953

56

  0.952   0.937   0.930   0.908   0.997   0.986   0.969   0.947

57

  0.949   0.934   0.926   0.904   0.996   0.984   0.965   0.941

58

  0.947   0.930   0.922   0.899   0.995   0.982   0.960   0.934

59

  0.944   0.927   0.918   0.894   0.995   0.979   0.955   0.926

60

  0.941   0.923   0.915   0.889   0.994   0.976   0.949   0.918

61

  0.939   0.920   0.911   0.884   0.993   0.973   0.943   0.909

62

  0.936   0.916   0.906   0.879   0.992   0.969   0.937   0.899

63

  0.933   0.912   0.902   0.874   0.991   0.965   0.929   0.888

64

  0.930   0.909   0.898   0.869   0.989   0.961   0.921   0.877

65

  0.927   0.905   0.894   0.864   0.988   0.956   0.913   0.865

 

A-3



--------------------------------------------------------------------------------

ATTACHMENT TO APPENDIX A

TABLE I

OPTIONAL BENEFIT FORM FACTORS

(TO BE APPLIED TO STRAIGHT LIFE ANNUITY)

7%/1994 Group Annuity Reserving Table

 

Retiree

Age

 

50%

J&S

 

66-2/3%

J&S

 

75%

J&S

 

100%

J&S

 

5 Yr

C&C

 

10 Yr

C&C

 

15 Yr

C&C

 

20 Yr

C&C

66

  0.924   0.901   0.890   0.859   0.986   0.951   0.904   0.852

67

  0.921   0.898   0.887   0.854   0.985   0.946   0.894   0.838

68

  0.919   0.894   0.883   0.850   0.983   0.940   0.883   0.824

69

  0.916   0.891   0.879   0.845   0.981   0.933   0.871   0.808

70

  0.913   0.887   0.875   0.840   0.979   0.926   0.858   0.791

71

  0.910   0.883   0.871   0.835   0.976   0.917   0.844   0.773

72

  0.907   0.879   0.866   0.829   0.973   0.907   0.828   0.754

73

  0.904   0.875   0.862   0.824   0.970   0.896   0.811   0.734

74

  0.900   0.871   0.857   0.819   0.966   0.884   0.792   0.712

75

  0.897   0.867   0.853   0.813   0.961   0.870   0.772   0.690

76

  0.893   0.863   0.848   0.807   0.955   0.854   0.750   0.667

77

  0.890   0.858   0.843   0.801   0.948   0.837   0.727   0.643

78

  0.886   0.854   0.838   0.795   0.941   0.819   0.703   0.619

79

  0.883   0.849   0.834   0.790   0.932   0.798   0.678   0.595

80

  0.879   0.845   0.829   0.784   0.923   0.777   0.653   0.570

 

A-4



--------------------------------------------------------------------------------

ATTACHMENT TO APPENDIX A

TABLE II

OPTIONAL BENEFIT FORM FACTORS

(TO BE APPLIED TO STRAIGHT LIFE ANNUITY)

7%/ 1971 GAM Mortality Table — Males (age set-back 2 years)

 

Retiree

Age

  50% J&S   66 2/3% J&S   100% J&S   5 Yr C&C   10 Yr C&C   15 Yr C&C   20 Yr
C&C

40

  .975   .960   .945   .999   .996   .990   .983

41

  .973   .958   .942   .999   .995   .989   .981

42

  .971   .956   .939   .999   .995   .988   .979

43

  .969   .954   .936   .999   .994   .986   .976

44

  .967   .952   .933   .998   .993   .984   .973

45

  .965   .950   .930   .998   .992   .982   .970

46

  .963   .948   .926   .998   .991   .980   .967

47

  .961   .946   .922   .997   .990   .978   .963

48

  .959   .944   .918   .997   .988   .975   .959

49

  .957   .942   .914   .997   .987   .972   .954

50

  .955   .940   .910   .996   .985   .969   .950

51

  .953   .937   .906   .996   .984   .966   .945

52

  .951   .934   .902   .995   .982   .962   .939

53

  .949   .931   .898   .995   .980   .959   .933

54

  .947   .928   .894   .994   .978   .954   .926

55

  .945   .925   .890   .993   .975   .950   .919

56

  .942   .921   .885   .993   .973   .945   .911

57

  .939   .917   .880   .992   .970   .939   .902

58

  .936   .913   .875   .991   .967   .933   .893

59

  .933   .909   .870   .990   .963   .926   .883

60

  .930   .905   .865   .989   .959   .918   .872

61

  .927   .901   .860   .987   .954   .909   .860

62

  .924   .897   .855   .986   .949   .899   .847

63

  .921   .893   .850   .984   .943   .889   .833

64

  .918   .889   .845   .982   .937   .877   .818

65

  .915   .885   .840   .980   .929   .865   .802

66

  .911   .881   .834   .977   .921   .851   .785

67

  .907   .877   .828   .974   .911   .836   .768

68

  .903   .873   .822   .971   .901   .821   .749

69

  .899   .869   .816   .967   .890   .804   .730

 

A-5



--------------------------------------------------------------------------------

ATTACHMENT TO APPENDIX A

TABLE II

OPTIONAL BENEFIT FORM FACTORS

(TO BE APPLIED TO STRAIGHT LIFE ANNUITY)

7%/ 1971 GAM Mortality Table — Males (age set-back 2 years)

 

Retiree

Age

  50% J&S   66 2/3% J&S   100% J&S   5 Yr C&C   10 Yr C&C   15 Yr C&C   20 Yr
C&C

70

  .895   .865   .810   .962   .878   .787   .711

71

  .892   .862   .805   .957   .865   .769   .691

72

  .889   .859   .800   .952   .851   .750   .671

73

  .886   .856   .795   .946   .837   .731   .651

74

  .883   .853   .790   .940   .822   .711   .631

75

  .880   .850   .785   .934   .806   .691   .610

76

  .877   .846   .781   .927   .789   .671   .590

77

  .874   .842   .777   Left intentionally blank

78

  .871   .838   .773   Left intentionally blank

79

  .868   .834   .769   Left intentionally blank

80

  .865   .830   .765   Left intentionally blank

 

A-6



--------------------------------------------------------------------------------

APPENDIX B

B.1    For purposes of Section 4.3(b) of the Plan, the Accrued Benefit of a
Participant shall be equal to one-twelfth (1/12) of the difference between:

(a)    the sum of:

(i)    1.7% of his or her Average Earnings multiplied by the number of his or
her Benefit Years to a maximum of 35 Benefit Years; plus

(ii)    0.5% of his or her Average Earnings for each Benefit Year in excess of
35 Benefit Years; and

(b)    1.43% of the Participant’s Primary Social Security Benefit multiplied by
the number of his or her Benefit Years to a maximum of 35 Benefit Years.

Notwithstanding the foregoing, the Accrued Benefit of a Participant who is
considered a highly compensated employee in 1989 within the meaning of Code
Section 414(q)(1)(A) or (B) is limited to the Participant’s Accrued Benefit
under the SKB Plan as of the Spin-Off Date. The Accrued Benefit of a Participant
who is considered a highly compensated employee in 1990 within the meaning of
Code Section 414(q)(1)(A) or (B), and is not considered a highly compensated
employee in 1989 within the meaning of Code Section 414(q)(1)(A) or (B) is
limited to the Participant’s Accrued Benefit as of December 31, 1989.

B.2    The level income option offered as an optional form of benefit under
Section 6.4(b) of the Plan, provides a monthly pension payable as a Single Life
Annuity or under a contingent beneficiary option. For purposes of this
paragraph, the Single Life Annuity or, if a contingent beneficiary option is
elected, the monthly amount payable to a Participant as reduced for the
contingent beneficiary option shall be referred to as the Participant’s Life
Pension. In order to recognize the increased benefits payable until age 62 (the
“Temporary Pension”), the Participant’s Life Pension is reduced. The Temporary
Pension shall end on the earlier of the Participant’s death or his or her
attainment of age 62. If a contingent beneficiary option is elected and the
Participant dies, then 100%, 75%, 66 2/3% or 50% (as previously elected by the
Participant) of the Participant’s Life Pension as determined prior to the
adjustment for the Temporary Pension shall be payable for the lifetime of his or
her designated beneficiary.

B.3    The guaranteed payment option offered as an optional form of benefit
under Section 6.4(b) of the Plan, provides a reduced benefit for the longer of
the Participant’s lifetime or a specified number of months (60, 120, 180, or
240) with payments made to the Participant and any remaining guaranteed payments
on the Participant’s death to a designated beneficiary or beneficiaries
(hereinafter referred to as the “designated beneficiary”). For purposes of the
guaranteed payment option, the following rules shall apply to beneficiary
designations:

(a)    A Participant may change his or her designated beneficiary at any time
and may designate a secondary beneficiary or beneficiaries to receive any
remaining guaranteed payments on the Participant’s death in the event his or her
designated beneficiary predeceases the Participant or dies during the guaranteed
payment period.

 

B-1



--------------------------------------------------------------------------------

(b)    If the Participant fails to designate a secondary beneficiary and the
Participant’s designated beneficiary predeceases the Participant, any guaranteed
payments on the Participant’s death shall be paid in a lump sum to either the
Participant’s personal representative or heirs at law as determined under
paragraph (d) below.

(c)    If the Participant fails to designate a secondary beneficiary and the
Participant’s designated beneficiary dies while receiving payments during the
guaranteed payment period, the designated beneficiary’s interest in the
remaining guaranteed payments shall be paid in a lump sum to either the
designated beneficiary’s personal representative or heirs at law as determined
under paragraph (d) below.

(d)    In the event the deceased Participant or deceased designated beneficiary
under paragraphs (b) and (c) above, respectively, is not a resident of
California at the date of his or her death, the Committee, in its discretion,
may require the establishment of ancillary administration in California. If the
Committee cannot locate a qualified personal representative of the deceased
Participant or deceased designated beneficiary, or if administration of the
deceased Participant’s or deceased designated beneficiary’s estate is not
otherwise required, the Committee, in its discretion, may pay the remaining
guaranteed payments (or interest therein) to the deceased Participant’s or
deceased designated beneficiary’s heirs at law (determined in accordance with
the laws of the State of California as they existed at the date of the
Participant’s or designated beneficiary’s death).

B.4    Notwithstanding anything in the Plan to the contrary, the reductions
applied to the Accrued Benefits of Participants whose last Severance Date was
prior to July 27, 1989 to reflect the value of coverage for pre-retirement death
benefits shall no longer apply to benefits with Annuity Starting Dates on or
after July 1, 2002.

 

B-2



--------------------------------------------------------------------------------

APPENDIX C

Benefit Years and Vesting Years include service with the following Affiliated
Companies (or their predecessors) effective on the dates shown:

 

     Vesting
Service
Effective
Date      Benefit
Service
Effective
Date

Allergan America

   At hire      04/11/80

Allergan Corporate

   At hire      At hire*

Allergan Humphrey

   02/07/80      01/01/87

Allergan International

   At hire      At hire*

Allergan Medical Optics

   At hire      04/30/86

Allergan Medical Optics-Ioptex

   At hire      09/08/94

Allergan Medical Optics-Lenoir
(Departments 120-130)

   At hire      03/01/92

Allergan Medical Optics-Puerto Rico

   At hire      04/30/86

Allergan Optical Inc.
(formerly International Hydron Corporation)

   At hire      11/13/87

Allergan Optical Puerto Rico, Inc.

   At hire      11/13/87

Allergan Optical

   At hire      At hire*

Allergan Pharmaceuticals

   At hire      At hire*

Allergan Phoenix

   At hire      12/01/95

Allergan Puerto Rico, Inc.

(formerly Allergan Caribbean)

   At hire      04/11/80

Allergan Surgical

(formerly Innovative Surgical Products)

   At hire      At hire*

Herbert Labs

   At hire      At hire*

Herald Pharmacal

   At hire      08/03/95

Oculinum, Inc.

   At hire      06/28/91

Optical Micro Systems, Inc.

   At hire      01/27/95

*        If employment terminated between April 11, 1980 and January 1, 1986,
Benefit Years shall be credited from April 11, 1980 or date of hire, whichever
is later.

 

C-1